Exhibit 10.4

EXECUTION

AMENDED AND RESTATED CURRENT EXCESS SERVICING SPREAD

ACQUISITION AGREEMENT

FOR GNMA MORTGAGE LOANS

by and between

NATIONSTAR MORTGAGE LLC

(Seller)

and

NIC MSR VII LLC

(Purchaser)

Dated and effective as of June 28, 2012



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

     2   

Section 1.01

    

Definitions

     2   

Section 1.02

    

General Interpretive Principles

     14   

ARTICLE II PROCEDURES; ITEMS TO BE DELIVERED

     14   

Section 2.01

    

Sale of Current Excess Servicing Spread

     14   

Section 2.02

    

Grant of Security Interest

     14   

Section 2.03

    

Items to be Delivered on the Agreement Date

     15   

Section 2.04

    

Items to be Delivered on the Closing Date

     15   

Section 2.05

    

Closing Date Transactions

     17   

ARTICLE III PAYMENTS AND DISTRIBUTIONS

     17   

Section 3.01

    

Purchase Price

     17   

Section 3.02

    

Payments by Purchaser

     17   

Section 3.03

    

Accounts

     18   

Section 3.04

    

Priority of Payments

     20   

Section 3.05

    

Withdrawals from the Current Spread Reserve Account

     21   

Section 3.06

    

Payment to Seller of Base Servicing Fee

     21   

Section 3.07

    

Intent and Characterization

     21   

ARTICLE IV REALLOCATIONS

     22   

Section 4.01

    

Reallocations

     22   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

     22   

Section 5.01

    

Due Organization and Good Standing

     22   

Section 5.02

    

Authority and Capacity

     23   

Section 5.03

    

Agency Consents

     23   

Section 5.04

    

Title to the Mortgage Servicing Rights

     23   

Section 5.05

    

Effective Agreements

     24   

Section 5.06

    

No Accrued Liabilities

     24   

Section 5.07

    

Seller/Servicer Standing

     24   

Section 5.08

    

MERS Membership

     24   

Section 5.09

    

Agency Set-off Rights

     24   

Section 5.10

    

Ability to Perform; Solvency

     25   

Section 5.11

    

Material Documents

     25   

Section 5.12

    

Obligations with Respect to Origination

     25   

Section 5.13

    

No Actions

     25   

ARTICLE VI REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE LOANS AND SERVICING

     25   

Section 6.01

    

Servicing Agreements; Applicable Laws

     25   

 

i



--------------------------------------------------------------------------------

Section 6.02

    

Related Escrow Accounts

     25   

Section 6.03

    

Accuracy of Servicing Information

     26   

Section 6.04

    

No Purchaser Responsibility

     26   

Section 6.05

    

Location of Credit Files

     26   

Section 6.06

    

Representations Concerning the Current Excess Servicing Spread

     26   

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER

     27   

Section 7.01

    

Due Organization and Good Standing

     27   

Section 7.02

    

Authority and Capacity

     27   

Section 7.03

    

Effective Agreements

     28   

Section 7.04

    

Sophisticated Investor

     28   

Section 7.05

    

No Actions

     28   

ARTICLE VIII SELLER COVENANTS

     28   

Section 8.01

    

Servicing Obligations

     28   

Section 8.02

    

Cooperation; Further Assurances

     29   

Section 8.03

    

Financing Statements

     29   

Section 8.04

    

Supplemental Information

     29   

Section 8.05

    

Access to Information

     29   

Section 8.06

    

Home Affordable Modification Program

     30   

Section 8.07

    

Distribution Date Data Tapes and Reports

     30   

Section 8.08

    

Financial Statements and Officer’s Certificates

     32   

Section 8.09

    

Monthly Management Calls

     32   

Section 8.10

    

Timely Payment of Agency Obligations

     32   

Section 8.11

    

Servicing Agreements

     32   

Section 8.12

    

Transfer of Mortgage Servicing Rights

     33   

Section 8.13

    

Consents to Transaction Documents

     33   

Section 8.14

    

Accounts

     34   

Section 8.15

    

Notification of Certain Events

     35   

Section 8.16

    

Financing; Pledge of Current Excess Servicing Spread

     35   

Section 8.17

    

Existence, etc

     35   

Section 8.18

    

Consent to Sub-Servicing

     36   

Section 8.19

    

Nonpetition Covenant

     36   

Section 8.20

    

Data Tape; Schedule of Mortgage Loans

     37   

Section 8.21

    

Insurance

     37   

Section 8.22

    

Defense of Title

     37   

Section 8.23

    

Refinancing of Mortgage Loans

     37   

ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

     37   

Section 9.01

    

Correctness of Representations and Warranties

     37   

Section 9.02

    

Compliance with Conditions

     37   

 

ii



--------------------------------------------------------------------------------

Section 9.03

    

Corporate Resolution

     38   

Section 9.04

    

No Material Adverse Change

     38   

Section 9.05

    

Consents

     38   

Section 9.06

    

Delivery of Transaction Documents

     38   

Section 9.07

    

Certificate of Seller

     38   

Section 9.08

    

Valuation

     39   

Section 9.09

    

Opinions of Counsel

     39   

Section 9.10

    

Acquisition of Mortgage Servicing Rights by Seller

     39   

Section 9.11

    

Good Standing Certificate of Seller

     39   

Section 9.12

    

No Actions or Proceedings

     39   

Section 9.13

    

Fees, Costs and Expenses

     39   

ARTICLE X CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

     39   

Section 10.01

    

Correctness of Representations and Warranties

     39   

Section 10.02

    

Compliance with Conditions

     40   

Section 10.03

    

Corporate Resolution

     40   

Section 10.04

    

No Material Adverse Change

     40   

Section 10.05

    

Certificate of Purchaser

     40   

Section 10.06

    

Good Standing Certificate of Purchaser

     40   

ARTICLE XI INDEMNIFICATION; CURE

     40   

Section 11.01

    

Indemnification by Seller

     40   

Section 11.02

    

Indemnification by Purchaser

     42   

Section 11.03

    

Award of Damages

     43   

Section 11.04

    

Other Rights

     44   

ARTICLE XII MISCELLANEOUS

     44   

Section 12.01

    

Costs and Expenses

     44   

Section 12.02

    

Confidentiality

     45   

Section 12.03

    

Broker’s Fees

     46   

Section 12.04

    

Relationship of Parties

     47   

Section 12.05

    

Survival of Representations and Warranties

     47   

Section 12.06

    

Notices

     47   

Section 12.07

    

Waivers

     47   

Section 12.08

    

Entire Agreement; Amendment

     48   

Section 12.09

    

Binding Effect

     48   

Section 12.10

    

Headings

     48   

Section 12.11

    

Applicable Law

     48   

Section 12.12

    

Incorporation of Exhibits

     48   

Section 12.13

    

Counterparts

     48   

Section 12.14

    

Severability of Provisions

     49   

Section 12.15

    

Public Announcement

     49   

 

iii



--------------------------------------------------------------------------------

Section 12.16

    

Assignment

     49   

Section 12.17

    

Termination

     49   

Section 12.18

    

Third Party Beneficiaries

     50   

EXHIBITS

Exhibit A – Form of Assignment Agreement

Exhibit B – Schedule of Mortgage Loans

Exhibit C – Seller’s Officer’s Certificate

Exhibit D – Purchaser’s Officer’s Certificate

Exhibit E – Location of Credit Files

Exhibit F – Form of Summary Remittance Report

Exhibit G – Form of Delinquency Report

Exhibit H – Form of Disbursement Report

Exhibit I – Seller Jurisdictions and Recording Offices

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CURRENT EXCESS SERVICING SPREAD

ACQUISITION AGREEMENT FOR GNMA MORTGAGE LOANS

This AMENDED AND RESTATED CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT
FOR GNMA MORTGAGE LOANS (as amended, restated, or otherwise modified and in
effect from time to time, this “Agreement”), dated as of June 28, 2012 (the
“Agreement Date”), is by and between NIC MSR VII LLC, a Delaware limited
liability company (together with its successors and assigns, the “Purchaser”),
and Nationstar Mortgage LLC, a Delaware limited liability company (together with
its successors and assigns, the “Seller”) (the Purchaser and the Seller will
collectively be referred to as the “Parties” and each, a “Party”).

W I T N E S S E T H:

WHEREAS, Seller and Residential Capital, LLC, a Delaware limited liability
company, Residential Funding, LLC, a Delaware limited liability company, GMAC
Mortgage, LLC, a Delaware limited liability company, Executive Trustee Services,
LLC, a Delaware limited liability company, ETS of Washington, Inc., a Washington
corporation, and certain additional sellers identified on Schedule A in the
Asset Purchase Agreement (as defined herein) (collectively, “ResCap”) have
entered into the Asset Purchase Agreement, pursuant to which, among other
things, Seller will acquire and assume all right, title and interest in mortgage
servicing rights to a portfolio of residential mortgage loans owned or
securitized by the Agency (as defined herein);

WHEREAS, by acquiring such mortgage servicing rights, Seller is entitled to a
servicing spread and other incidental fees with respect to the related
residential mortgage loans;

WHEREAS, the servicing spread, together with the Ancillary Income (as defined
below), exceeds the compensation that Seller requires to service the related
residential mortgage loans;

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, a portion of
the servicing spread that exceeds such required compensation amount; and

WHEREAS, Purchaser and Seller desire to set forth the terms and conditions
pursuant to which Seller will sell, transfer and assign to Purchaser, all of
Seller’s right, title and interest in and to a portion of the servicing spread
that exceeds the Seller’s required compensation amount, and Purchaser will
purchase all right, title and interest in and to such portion of the servicing
spread;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

Section 1.01 Definitions.

Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:

Accepted Servicing Practices: With respect to any Mortgage Loan, those accepted
and prudent mortgage servicing practices (including collection procedures) which
are in accordance with Agency servicing practices and procedures as set forth in
the applicable Servicing Agreements, and in a manner at least equal in quality
to the servicing that Seller provides to mortgage loans which it owns in its own
portfolio.

Agency: Ginnie Mae, or any successor thereto.

Aggregate Mortgage Servicing Rights: All of the “Mortgage Servicing Rights”
under the Sale Agreements, as “Mortgage Servicing Rights” is defined in each
Sale Agreement.

Aggregate Current Excess Servicing Spread: The “Current Excess Servicing Spread”
under all of the Sale Agreements, as “Current Excess Servicing Spread” is
defined in each Sale Agreement.

Aggregate Purchase Price: The meaning given to such term in Section 4.01(b).

Agreement: As defined in the preamble hereof.

Agreement Date: As defined in the preamble hereof.

Alternative Transaction: The meaning given to such term in Section 8.13(b).

Alternative Transaction Proposal: The meaning given to such term in
Section 8.13(c).

Ancillary Income: All incidental servicing fees (such as late fees, assignment
transfer fees, returned check fees, special services fees, amortization schedule
fees, HAMP fees, modification and incentive income and any interest or earnings
on funds deposited in an account maintained by the Seller as servicer with
respect to the Mortgage Loans, etc.) that are supplemental to the servicing
spread payable to the servicer pursuant to the Servicing Agreements.

Applicable Law: With reference to any Person, all laws (including common law),
statutes, regulations, ordinances, treaties, judgments, decrees, injunctions,
writs and orders of any court, governmental agency or authority and rules,
regulations, orders, directives, licenses and permits of any Governmental
Authority applicable to such Person or its property or in respect of its
operations.

 

2



--------------------------------------------------------------------------------

Asset Purchase Agreement: The Amended and Restated Asset Purchase Agreement,
dated as of the date hereof, by and between Nationstar Mortgage LLC, as
purchaser, and ResCap, as seller, together with all schedules and exhibits
thereto, as the same may be amended, supplemented or otherwise modified from
time to time.

Assignment Agreement: An agreement substantially in the form of Exhibit A to
this Agreement or in such other form as mutually agreed upon by the Parties.

Bank: Wells Fargo Bank, National Association, or any successor thereto, or
another financial institution mutually agreed upon by the Parties or any
successor thereto, each in its capacity as “Bank” under the Current Spread
Custodial Account Control Agreement or the Current Spread Reserve Account
Control Agreement, as applicable, or any third party custodian or trustee in
similar capacity under any replacement account control agreements.

Base Purchase Price: The meaning given to such term in Section 3.01.

Base Servicing Fee: With respect to a Collection Period, an amount equal to the
product of (A) the aggregate outstanding principal balance of the Mortgage Loans
as of the related Measurement Date, (B) the Base Servicing Fee Rate and
(C) (i) in the case of the initial Collection Period, a fraction, the numerator
of which is the number of days in the period from and including the Closing Date
to and including the last day of the initial Collection Period, and the
denominator of which is 360, and (ii) in the case of all other Collection
Periods, 1/12; provided that the Base Servicing Fee with respect to any Mortgage
Loan whose Servicing Agreement is terminated during a Collection Period shall be
pro-rated to the actual number of days within such Collection Period in which
such Mortgage Loan was serviced by Seller.

Base Servicing Fee Rate: 0.205% per annum.

Break-Up Fee: As defined in the Asset Purchase Agreement.

Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the States of Texas or New York are authorized or
obligated by law or by executive order to be closed or (c) such other days as
agreed upon by the Parties.

Cash Deposit: As defined in the Asset Purchase Agreement.

Closing Date: With respect to the sale of the Current Excess Servicing Spread,
the Business Day on which the purchase of the Mortgage Servicing Rights under
the Asset Purchase Agreement has been consummated and all conditions precedent
to the execution and delivery of the Assignment Agreement have been satisfied or
waived.

Code: The Internal Revenue Code of 1986, as amended from time to time.

Collateral: The meaning given to such term in Section 2.02.

Collection Period: With respect to any Distribution Date, the calendar month
preceding the month in which such Distribution Date occurs.

 

3



--------------------------------------------------------------------------------

Consolidated Tangible Net Worth: (i) The net worth of Seller and its
consolidated subsidiaries, on a combined basis, determined in accordance with
GAAP, minus (ii) all intangibles determined in accordance with GAAP (including
goodwill, capitalized financing costs and capitalized administration costs but
excluding originated and purchased mortgage servicing rights or retained
residual securities) and any and all advances to, investments in and receivables
held from affiliates; provided, however, that the non-cash effect (gain or loss)
of any mark-to-market adjustments made directly to stockholders’ equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Consolidated Tangible Net Worth.

Control: The meaning specified in Section 8-106 of the UCC.

Credit File: Those documents, which may be originals, copies or electronically
imaged, pertaining to each Mortgage Loan, held by or on behalf of Seller in
connection with the servicing of the Mortgage Loan, which may include Mortgage
Loan Documents and the credit documentation relating to the origination of such
Mortgage Loan, and any documents gathered during the Servicing of a Mortgage
Loan.

Current Excess Servicing Spread: The rights of Seller, severable from each (and
all) of the other rights under the applicable Servicing Agreements, to a
percentage of the Total Servicing Spread, which percentage is equal to the
Current Excess Servicing Spread Percentage.

Current Excess Servicing Spread Acquisition Agreement for FHLMC Mortgage Loans:
The amended and restated current excess servicing spread acquisition agreement
for certain Freddie Mac mortgage loans, dated the date hereof, between the
Seller and NIC MSR IV LLC, as may be amended, restated, or otherwise modified
and in effect from time to time.

Current Excess Servicing Spread Acquisition Agreement for FNMA Mortgage Loans:
The amended and restated current excess servicing spread acquisition agreement
for certain Fannie Mae mortgage loans, dated the date hereof, between the Seller
and NIC MSR V LLC, as may be amended, restated, or otherwise modified and in
effect from time to time.

Current Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage
Loans: The amended and restated current excess servicing spread acquisition
agreement for certain non-agency mortgage loans, dated the date hereof, between
the Seller and NIC MSR VI LLC, as may be amended, restated, or otherwise
modified and in effect from time to time.

Current Excess Servicing Spread Percentage: 65% , as such percentage may be
modified pursuant to ARTICLE IV of this Agreement up to but excluding the
Closing Date.

Current Spread Custodial Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Third Party
Controlled Current Spread Custodial Account.

Current Spread Custodial Account Control Agreement: The account control
agreement among Seller, Purchaser and Wells Fargo Bank, National Association, or
any other institution

 

4



--------------------------------------------------------------------------------

agreed upon by the Parties, as Bank, dated as of the Closing Date, entered into
with respect to the Third Party Controlled Current Spread Custodial Account, as
amended, restated, supplemented or otherwise modified from time to time.

Current Spread Reserve Account: The account specified in the Current Spread
Reserve Account Control Agreement and maintained by Wells Fargo Bank, National
Association or any successor thereto, or any other third party custodian or
trustee selected by Purchaser.

Current Spread Reserve Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Current Spread
Reserve Account.

Current Spread Reserve Account Control Agreement: The account control agreement
among Seller, Purchaser and Wells Fargo Bank, National Association, or any other
institution agreed upon by the Parties, as Bank, dated on or before the Closing
Date, entered into with respect to the Current Spread Reserve Account, as
amended, restated, supplemented or otherwise modified from time to time.

Current Spread Reserve Account Deposit Event: The meaning given to such term in
Section 3.03(c).

Current Spread Reserve Account Required Amount: The meaning given to such term
in Section 3.03(c).

Custodian: A custodian of Credit Files or any part thereof as identified by the
Seller to the Purchaser in writing on or prior to the Closing Date as the same
may be amended and supplemented from time to time by the Seller by providing a
written notice of any such update to the Purchaser.

Cut-Off Date: The opening of business on the Closing Date.

Data Tape: The list of all mortgage loans, dated as of the date specified
therein, whose Mortgage Servicing Rights will be sold, or that are anticipated
to be sold, as applicable, to Seller under the Asset Purchase Agreement.

Distribution Date: The 10th day of each calendar month, or if such day is not a
Business Day, the prior Business Day, beginning in the month following the
Closing Date, or such other day as mutually agreed upon by Seller and Purchaser.

Electronic Data File: A computer tape or other electronic medium generated by or
on behalf of Seller and delivered or transmitted to or on behalf of Purchaser
which provides information relating to the Mortgage Loans.

Eligible Servicing Agreement: Unless otherwise agreed to by the Purchaser, a
Servicing Agreement in respect of which the following eligibility requirements
have been satisfied:

(a) such Servicing Agreement is in full force and effect, and is in all respects
genuine as appearing on its face or as represented in the books and records of
Seller, and no event of default, early amortization event, termination event, or
other event giving any party

 

5



--------------------------------------------------------------------------------

thereto (including with notice or lapse of time or both) the right to terminate
Seller as servicer thereunder for cause has occurred and is continuing;
provided, however, that with respect to any Servicing Agreement and the
occurrence of any event set forth in this clause (a) which is based on a breach
of a collateral performance test, such Servicing Agreement shall remain an
Eligible Servicing Agreement so long as no notice of termination based on such
breach has been given or threatened in writing and subject to the restrictions
set forth herein; and

(b) Seller has not resigned or been terminated as servicer under such Servicing
Agreement and has no actual knowledge of any pending or threatened action to
terminate Seller, as servicer (whether for cause or without cause).

Entitlement Holder: The meaning specified in Section 8-102(a)(7) of the UCC.

Expense Amount: As defined in Section 11.01(b) hereof.

Expense Amount Accountant’s Letter: As defined in Section 11.01(b) hereof.

Expense Amount Tax Opinion: As defined in Section 11.01(b) hereof.

Expense Escrow Account: As defined in Section 11.01(b) hereof.

Fannie Mae: Federal National Mortgage Association, or any successor thereto.

FHLMC Mortgage Loans: Each of those mortgage loans for which the current excess
servicing spread has been sold and assigned to NIC MSR IV LLC pursuant to the
Current Excess Servicing Spread Acquisition Agreement for FHLMC Mortgage Loans.

Final Order: As defined in the Asset Purchase Agreement.

FNMA Mortgage Loans: Each of those mortgage loans for which the current excess
servicing spread has been sold and assigned to NIC MSR V LLC pursuant to the
Current Excess Servicing Spread Acquisition Agreement for FNMA Mortgage Loans.

Freddie Mac: Federal Home Loan Mortgage Corporation, or any successor thereto.

Future Spread Agreements: The Future Spread Agreement for FHLMC Mortgage Loans,
the Future Spread Agreement for FNMA Mortgage Loans, the Future Spread Agreement
for GNMA Mortgage Loans and the Future Spread Agreement for Non-Agency Mortgage
Loans.

Future Spread Agreement for FHLMC Mortgage Loans: The Future Spread Agreement
for FHLMC Mortgage Loans, dated May 13, 2012, by and between Seller and NIC MSR
IV LLC, as may be amended, restated, or otherwise modified and in effect from
time to time.

Future Spread Agreement for FNMA Mortgage Loans: The Future Spread Agreement for
FNMA Mortgage Loans, dated May 13, 2012, by and between Seller and NIC MSR V
LLC, as may be amended, restated, or otherwise modified and in effect from time
to time.

 

6



--------------------------------------------------------------------------------

Future Spread Agreement for GNMA Mortgage Loans: The Future Spread Agreement for
GNMA Mortgage Loans, dated May 13, 2012, by and between Seller and Purchaser, as
may be amended, restated, or otherwise modified and in effect from time to time.

Future Spread Agreement for Non-Agency Mortgage Loans: The Future Spread
Agreement for Non-Agency Mortgage Loans, dated May 13, 2012, by and between
Seller and NIC MSR VI LLC, as may be amended, restated, or otherwise modified
and in effect from time to time.

GAAP: Generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, that are
applicable to the circumstances as of the date of determination.

Ginnie Mae: Government National Mortgage Association, or any successor thereto.

GNMA Acknowledgment Agreement: The acknowledgment agreement by and among the
Agency, Seller and Purchaser, in form and substance reasonably acceptable to
such purchasers, dated on or before the Closing Date, pursuant to which the
Agency consents to (a) the sale of the Mortgage Servicing Rights (including the
Total Servicing Spread) to Seller and (b) the sale of the Current Excess
Servicing Spread from Seller to the Purchaser and any other arrangements
specified therein.

Ginnie Mae: Government National Mortgage Association, or any successor thereto.

GNMA Mortgage Loans: Each of the Mortgage Loans on the Schedule of Mortgage
Loans.

Governmental Authority: With respect to any Person, any nation or government,
any state or other political subdivision, agency or instrumentality thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of its properties.

Grant: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of setoff against, deposit, set over or confirm.

HAMP: The meaning given to such term in Section 8.06.

HAMP Loans: The meaning given to such term in Section 8.06.

Holder Register: As defined in Section 12.16(b) hereof.

HUD: The Federal Housing Administration of the United States Department of
Housing and Urban Development or any successor thereto.

 

7



--------------------------------------------------------------------------------

Indemnity Loan: As defined in Section 11.01(b) hereof.

Indemnity Loan Agreement: As defined in Section 11.01(b) hereof.

IRS: The United States Internal Revenue Service.

Lien: Any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
charge, deposit, arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement.

Lockbox Account: An account maintained by Wells Fargo Bank, National Association
or another third party custodian or trustee selected by Purchaser for the
purpose of receiving Servicing Spread Collections.

Loss or Losses: Any and all direct, actual and out-of-pocket losses (including
any loss in the value in the Current Excess Servicing Spread), damages,
deficiencies, claims, costs or expenses, including reasonable attorneys’ fees
and disbursements, excluding (i) any amounts attributable to or arising from
overhead allocations, general or administrative costs and expenses, or any cost
for the time of any Party’s employees, (ii) consequential losses or damages
consisting of speculative lost profits, lost investment or business opportunity,
damage to reputation or operating losses, or (iii) punitive or treble damages;
provided, however, that the exclusions set forth in clauses (ii) or (iii) above
do not apply if and to the extent any such amounts are actually incurred in
payment to a third party or government entity.

Maximum Purchase Price: The meaning given to such term in Section 4.01(b).

Measurement Date: With respect to any Collection Period, the first day of such
Collection Period.

MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.

MI: Insurance provided by private mortgage insurance companies to make payments
on certain Mortgage Loans in the event that the related Mortgagor defaults in
its obligation in respect of the Mortgage.

Mortgage: Each of those mortgages, deeds of trust, security deeds or deeds to
secure debt creating a first lien on or an interest in real property securing a
Mortgage Note and related to a Mortgage Loan.

Mortgage Loan: Each of those mortgage loans listed on the Schedule of Mortgage
Loans.

Mortgage Loan Documents: With respect to each Mortgage Loan, the documents and
agreements related to such Mortgage Loan required to be held by the applicable
Custodian, including, without limitation, the original Mortgage Note, and any
other documents or agreements evidencing and/or governing such Mortgage Loan.

 

8



--------------------------------------------------------------------------------

Mortgage Note: With respect to any Mortgage Loan, the note or other evidence of
indebtedness of the Mortgagor, thereunder, including, if applicable, an allonge
and lost note affidavit.

Mortgage Servicing Rights: The rights and responsibilities of Seller with
respect to servicing the Mortgage Loans under the Servicing Agreements,
including any and all of the following if and to the extent provided therein:
(a) all rights to service a Mortgage Loan; (b) all rights to receive servicing
fees, Ancillary Income, reimbursements or indemnification for servicing the
Mortgage Loan, and any payments received in respect of the foregoing and
proceeds thereof; (c) the right to collect, hold and disburse escrow payments or
other payments with respect to the Mortgage Loan and any amounts actually
collected with respect thereto and to receive interest income on such amounts to
the extent permitted by Applicable Law; (d) all accounts and other rights to
payment related to any of the property described in this paragraph;
(e) possession and use of any and all Credit Files pertaining to the Mortgage
Loan or pertaining to the past, present or prospective servicing of the Mortgage
Loan; (f) to the extent applicable, all rights and benefits relating to the
direct solicitation of the related Mortgagors for refinance or modification of
the Mortgage Loans and attendant right, title and interest in and to the list of
such Mortgagors and data relating to their respective Mortgage Loans; and
(g) all rights, powers and privileges incident to any of the foregoing.

Mortgaged Property: The Mortgagor’s real property, securing repayment of a
related Mortgage Note, consisting of an interest in a single parcel of real
property, improved by a residential dwelling.

Mortgagor: An obligor under a residential mortgage loan.

Non-Agency Mortgage Loans: Each of the mortgage loans for which the current
excess servicing spread has been sold and assigned to NIC MSR VI LLC pursuant to
the Current Excess Servicing Spread Acquisition Agreement for Non-Agency
Mortgage Loans.

Nonqualifying Income: Any amount that is treated as gross income for purposes of
Section 856 of the Code and which is not Qualifying Income.

Objection Notice: The meaning given to such term in Section 3.03(c).

Opinion of Counsel: One or more written opinions, in form and substance
reasonably satisfactory to the recipient, of an attorney at law admitted to
practice in any state of the United States or the District of Columbia, which
attorney may be counsel for Seller or Purchaser, as the case may be.

Other Purchaser: Any of NIC MSR IV LLC, NIC MSR V LLC and NIC MSR VI LLC, as
applicable.

Owner Consent: The GNMA Acknowledgment Agreement.

Party or Parties: As defined in the preamble hereof.

 

9



--------------------------------------------------------------------------------

Permitted Liens: Liens in favor of the Agency required pursuant to the
applicable Servicing Agreements.

Person: Any individual, partnership, corporation, limited liability company,
limited liability partnership, business entity, joint stock company, trust,
business trust, unincorporated organization, association, enterprise, joint
venture, government, any department or agency of any government or any other
entity of whatever nature.

Pledge Agreement: A collateral pledge agreement, to be entered into on or before
the Closing Date, between Seller and the Agency, pursuant to which Seller
pledges collateral to Agency to secure its obligations to the Agency under the
Servicing Agreement, the GNMA Acknowledgment Agreement and other agreements, if
required by the Agency.

Power of Attorney: A Power of Attorney delivered by the Seller to the Purchaser
authorizing the Purchaser to enforce the right to payment of the Current Excess
Servicing Spread under the related Servicing Agreement solely in the event that
the Seller fails to enforce such right within 30 days after receiving written
notice of such failure from the Purchaser to the Seller.

Price Increase Proposal: The meaning given to such term in Section 8.13(b).

Priority of Payments: The meaning given to such term in Section 3.04.

Protected REIT: Any entity that (i) has elected to be taxed as a real estate
investment trust pursuant to Section 856 et seq. of the Code, (ii) owns a direct
or indirect equity interest in Purchaser, and (iii) is treated for purposes of
Section 856 of the Code as owning all or a portion of the assets of the
Purchaser or as receiving all or a portion of the Purchaser’s income.

Purchase Price: The meaning given to such term in Section 3.01.

Purchase Price Percentage: An amount equal to the product obtained by
multiplying (x) 1.928 by (y) the Weighted Average Excess Servicing Spread of the
Mortgage Loans as of the Cut-off Date.

Purchased Assets: As defined in the Asset Purchase Agreement.

Purchaser: As defined in the preamble hereof.

Purchaser Enforcement Expenses: An amount equal to the Current Excess Servicing
Spread Percentage of the reasonable expenses, including legal costs and
expenses, incurred in the enforcement of any rights of Seller material to the
value of the Total Servicing Spread under the Asset Purchase Agreement and
related documents, without duplication of any other such expenses paid under any
other Sale Agreement, which enforcement has been approved by Purchaser (such
approval not to be unreasonably withheld).

Purchaser Excess Spread Percentage: With respect to Purchaser’s or Other
Purchaser’s interest in any excess servicing spread transferred pursuant to a
Sale Agreement, the “Current Excess Servicing Spread Percentage” as defined in
such Sale Agreement, as such percentage may be modified pursuant to ARTICLE IV
of this Agreement up to but excluding the Closing Date.

 

10



--------------------------------------------------------------------------------

Purchaser Indemnitees: The meaning given to such term in Section 11.01(a).

Qualifying Income: Gross income that is described in Section 856(c)(2) or
856(c)(3) of the Code.

REIT Qualification Ruling: As defined in Section 11.01(b) hereof.

REIT Requirements: The requirements imposed on REITs pursuant to Sections 856
through and including 860 of the Code.

Related Escrow Accounts: Mortgage Loan escrow/impound accounts maintained by
Seller relating to the Mortgage Servicing Rights, including accounts for buydown
funds, real estate taxes and MI, flood and hazard insurance premiums.

Release Document: As defined in Section 11.02(b) hereof.

Remaining Expected Total Servicing Spread: The meaning given to such term in
Section 3.03(c).

Requirement of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

ResCap: As defined in the recitals hereof.

Retained Servicing Spread: The rights of Seller, severable from each (and all)
of the other rights under the applicable Servicing Agreement, to the Retained
Servicing Spread Percentage of the Total Servicing Spread.

Retained Servicing Spread Percentage: 100% minus the Current Excess Servicing
Spread Percentage.

Sale Agreements: This Agreement, the Current Excess Servicing Spread Acquisition
Agreement for FNMA Mortgage Loans, the Current Excess Servicing Spread
Acquisition for FHLMC Mortgage Loans and the Current Excess Servicing Spread
Acquisition Agreement for Non-Agency Mortgage Loans.

Sale Approval Order: As defined in the Asset Purchase Agreement.

Sale Procedures Order: As defined in the Asset Purchase Agreement.

 

11



--------------------------------------------------------------------------------

Sales Proceeds: The proceeds received upon a sale (approved by the Parties) of
the Total Servicing Spread (except without giving effect to clause (b) of the
definition thereof), in whole or in part, including through a sale in accordance
with Section 8.12.

Schedule of Mortgage Loans: The list of Mortgage Loans whose Current Excess
Servicing Spread has been assigned to Purchaser pursuant to this Agreement and
maintained as Exhibit B hereto.

Seller: As defined in the preamble hereof.

Seller Enforcement Expenses: An amount equal to the Retained Servicing Spread
Percentage of the reasonable expenses, including legal costs and expenses,
incurred in the enforcement of any rights of Seller material to the value of the
Total Servicing Spread under the Asset Purchase Agreement and related documents,
without duplication of any other such expenses paid under any other Sale
Agreement, which enforcement has been approved by Purchaser (such approval not
to be unreasonably withheld).

Seller Indemnitees: The meaning given to such term in Section 11.02.

Servicing: The responsibilities, with respect to servicing the Mortgage Loans,
under the Servicing Agreements.

Servicing Agreements: The servicing agreements, as amended from time to time,
and any waivers, consent letters, acknowledgments and other agreements under
which Seller is the servicer of the Mortgage Loans relating to the Mortgage
Servicing Rights and governing the servicing of the Mortgage Loans, or with
respect to Mortgage Loans owned by the Seller, the credit and collection
standards, policies, procedures and practices of Seller relating to residential
mortgage loans owned and serviced by Seller.

Servicing Spread Collections: For each Collection Period, the funds collected on
the Mortgage Loans and allocated as the servicing compensation payable to Seller
as servicer of the Mortgage Loans with respect to such Collection Period
pursuant to the applicable Servicing Agreements, other than Ancillary Income
and, for the avoidance of doubt, other than reimbursements received for advances
and other out-of-pocket expenditures from the Agency by Seller in accordance
with the Servicing Agreements.

Solvent: With respect to any Person as of any date of determination, (a) the
value of the assets of such Person is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as determined in accordance with GAAP, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

Supplemental Purchase Price: The meaning given to such term in Section 3.01.

 

12



--------------------------------------------------------------------------------

Third Party Assignee: The meaning given to such term in Section 12.16.

Third Party Assignment: The meaning given to such term in Section 12.16.

Third Party Current Spread Agreement: The meaning given to such term in
Section 12.16.

Third Party Claim: The meaning given to such term in Section 11.01 and
Section 11.02, as applicable.

Third Party Controlled Current Spread Custodial Account: The account specified
in the Current Spread Custodial Account Control Agreement and maintained by
Wells Fargo Bank, National Association or another third party custodian or
trustee selected by Purchaser, into which all Servicing Spread Collections and
all Servicing Agreement termination payments in respect of the Mortgage Loans
shall be deposited.

Total Servicing Spread: For each Collection Period on and after the Closing
Date, the sum of the following: (a) the Servicing Spread Collections received
during such Collection Period and remaining after payment of the Base Servicing
Fee; (b) all Sales Proceeds received during such Collection Period; and (c) all
other amounts payable by the Agency to Seller (or Purchaser under the Owner
Consent) with respect to the Mortgage Servicing Rights for Mortgage Loans,
including any termination fees paid by the Agency to Seller for terminating
Seller as the servicer of any of the Mortgage Loans, but for the avoidance of
doubt, excluding all Ancillary Income and reimbursements received for advances
and other out-of-pocket expenditures from the Agency by Seller in accordance
with the Servicing Agreements.

Transaction Documents: The Asset Purchase Agreement (including any order, bill
of sale, assignment agreement or other transfer agreement related to the sale of
the Mortgage Servicing Rights thereunder), the Tri-Party Agreement, the Owner
Consent, the Current Spread Custodial Account Agreement, the Current Spread
Custodial Account Control Agreement, the Current Spread Reserve Account
Agreement, the Current Spread Reserve Account Control Agreement, the Sale
Agreements and the Future Spread Agreements.

Tri-Party Agreement: An agreement by, between and among ResCap, the Agency and
Seller (including any amendments thereto) pursuant to which the Agency
acknowledges that it will look solely to ResCap or any of its affiliates, and
not to Seller, for any claims relating to the selling representations and
warranties on Mortgage Loans and the servicing of such Mortgage Loans prior to
the Closing Date.

UCC: The Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.

Weighted Average Excess Servicing Spread: The weighted average net servicing fee
(determined in accordance with Schedule 3.1(A) of the Asset Purchase Agreement)
of the Mortgage Loans as of the Cut-off Date minus the Base Servicing Fee.

 

13



--------------------------------------------------------------------------------

Section 1.02 General Interpretive Principles.

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

(a) The terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) References herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

(d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(f) The term “include” or “including” shall mean without limitation by reason of
enumeration.

ARTICLE II

PROCEDURES; ITEMS TO BE DELIVERED

Section 2.01 Sale of Current Excess Servicing Spread.

Subject to, and upon the terms and conditions of this Agreement, Seller will
sell, transfer and assign to Purchaser, and Purchaser will acquire from Seller,
all of Seller’s right, title and interest in and to the Current Excess Servicing
Spread and all proceeds thereof with respect to the Mortgage Loans.

Section 2.02 Grant of Security Interest.

In order to secure Seller’s obligations to deliver the Current Excess Servicing
Spread and perform its obligations hereunder and under the Asset Purchase
Agreement, Seller hereby Grants to Purchaser a valid and continuing first
priority and perfected Lien on and security interest in all of Seller’s right,
title and interest in, to and under, the Third Party Controlled Current Spread
Custodial Account and the Current Spread Reserve Account, together with all
amounts deposited therein from time to time and all cash and non-cash proceeds
thereof, in each case, whether now owned or existing, or hereafter acquired and
arising (the “Collateral”).

 

14



--------------------------------------------------------------------------------

Section 2.03 Items to be Delivered on the Agreement Date.

On the Agreement Date, each of Seller and Purchaser shall deliver or cause to be
delivered duly executed copies of the following documents to which they are a
party or for which they are otherwise responsible as set forth below:

(a) The Sale Agreements and all agreements, certificates, opinions and
instruments required to be delivered under each Sale Agreement on the Agreement
Date;

(b) The Future Spread Agreements and all agreements, certificates, opinions and
instruments required to be delivered under each Future Spread Agreement on the
Agreement Date; and

(c) The executed Asset Purchase Agreement.

Section 2.04 Items to be Delivered on the Closing Date.

(a) On the Closing Date, subject to the satisfaction of the terms and conditions
herein, each of Seller and Purchaser shall deliver or cause to be delivered duly
executed copies of the following documents to which they are a party or for
which they are otherwise responsible:

(i) The Owner Consent;

(ii) The Assignment Agreement;

(iii) All agreements, certificates, opinions and instruments required to be
delivered under each Sale Agreement and Future Spread Agreement on the Closing
Date;

(iv) All agreements, certificates, opinions and instruments required to be
delivered under the executed Asset Purchase Agreement reasonably related to the
transactions contemplated hereunder that are required to be delivered on the
Closing Date;

(v) The executed Current Spread Custodial Account Agreement;

(vi) The executed Current Spread Custodial Account Control Agreement;

(vii) The executed Current Spread Reserve Account Agreement;

(viii) The executed Current Spread Reserve Account Control Agreement;

(ix) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding due authorization, authority, and enforceability of the applicable
Transaction Documents to which Seller is a party, and regarding no conflicts
with other material Seller agreements;

 

15



--------------------------------------------------------------------------------

(x) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the characterization of the transfer of the Current Excess Servicing
Spread from Seller to Purchaser as a true sale for bankruptcy purposes;

(xi) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the perfection of the assignment of Current Excess Servicing Spread to
Purchaser and the security interests granted hereunder;

(xii) A certificate of good standing of Seller dated as of a date within five
(5) Business Days prior to the Closing Date to be delivered by Seller;

(xiii) A secretary’s certificate of Seller attaching its organizational
documents, board resolutions and incumbency certificates;

(xiv) An officer’s certificate of Seller that all conditions precedent to the
purchase of the Mortgage Servicing Rights under the Asset Purchase Agreement
have been satisfied (or if waived, such waiver has been approved by Purchaser);

(xv) A duly executed corporate certificate of Seller required by Section 9.07
dated as of the Closing Date;

(xvi) A duly executed corporate certificate of Purchaser required by
Section 10.05 dated as of the Closing Date;

(xvii) A certificate of good standing of Purchaser, dated as of a date within
five (5) Business Days prior to the Closing Date to be delivered by Purchaser;
and

(xviii) A UCC-1 financing statement relating to the security interest of
Purchaser in the Current Excess Servicing Spread, the Third Party Controlled
Current Spread Custodial Account and the Current Spread Reserve Account, in form
and substance reasonably acceptable to Purchaser.

(b) On the Closing Date, subject to the satisfaction of the terms and conditions
herein, Seller shall provide Purchaser with copies of the following:

(i) Any amendments, modifications or restatements of the Asset Purchase
Agreement;

(ii) The bill of sale, assignment agreement or other transfer agreement pursuant
to which ResCap will transfer the Mortgage Servicing Rights to Seller;

(iii) The Sale Procedures Order, Sale Approval Order and any Final Order;

(iv) The Tri-Party Agreement;

 

16



--------------------------------------------------------------------------------

(v) The Pledge Agreement, if any; and

(vi) The executed Power of Attorney.

Section 2.05 Closing Date Transactions.

On the Closing Date, subject to the satisfaction of the terms and conditions
herein:

(a) The Parties shall execute and deliver the Assignment Agreement;

(b) Purchaser shall remit to Seller the Purchase Price; and

(c) Ownership of the Current Excess Servicing Spread shall be transferred to
Purchaser.

ARTICLE III

PAYMENTS AND DISTRIBUTIONS

Section 3.01 Purchase Price.

In full consideration for the purchase of the Current Excess Servicing Spread
and the rights under the Future Spread Agreement for GNMA Mortgage Loans, and
upon the terms and conditions of this Agreement, Purchaser shall pay to Seller
on the Closing Date an amount (the “Base Purchase Price”) equal to the product
of (x) the aggregate outstanding principal balance of the Mortgage Loans as of
the Cut-Off Date, (y) the Purchase Price Percentage and (z) the Current Excess
Servicing Spread Percentage. The Base Purchase Price shall be allocated by the
Parties on the Closing Date to reflect the consideration for the purchase of the
Current Excess Servicing Spread hereunder (the “Purchase Price”) and the
consideration for the rights acquired by Purchaser under the Future Spread
Agreement for GNMA Mortgage Loans.

On the Closing Date, Purchaser shall also pay a supplemental purchase price (the
“Supplemental Purchase Price”) equal to the product of (i) $40 million and
(ii) the Current Excess Servicing Spread Percentage. Purchaser shall allocate
such portion of the Supplemental Purchase Price to reflect the consideration for
the purchase of the Current Excess Servicing Spread hereunder and the
consideration for the rights acquired by Purchaser under the Future Spread
Agreement relating to GNMA Mortgage Loans in its sole discretion.

Section 3.02 Payments by Purchaser

(a) Payments shall be made by Purchaser to Seller by wire transfer of
immediately available funds to an account designated by Seller.

(b) If, subsequent to the payment of the Purchase Price or the payment of any
amounts due hereunder to either party, the outstanding principal balance of any
Mortgage Loan is found to be in error, or if for any reason the Purchase Price
or such other amounts is found to be in error, the party benefiting from the
error shall pay an amount sufficient to correct and reconcile the Purchase Price
or such other amounts and shall provide a reconciliation statement and other
such documentation to reasonably satisfy the other party concerning the accuracy
of such reconciliation. Such amounts shall be paid by the proper party within
ten (10) Business Days from receipt of satisfactory written verification of
amounts due.

 

17



--------------------------------------------------------------------------------

Section 3.03 Accounts.

(a) Lockbox Account. Seller shall inform the Mortgagors of Mortgage Loans to
remit their mortgage payments to the Lockbox Account. Payments of all Servicing
Spread Collections received on and after the Closing Date shall be transferred
from the Lockbox Account to the Third Party Controlled Current Spread Custodial
Account within one Business Day of receipt and identification thereof and in any
event, within two Business Days of receipt thereof. If Seller receives any
Servicing Spread Collections not remitted to the Lockbox Account, it shall hold
such funds in trust for the benefit of the Purchaser and deposit such amounts to
the Third Party Controlled Current Spread Account within two Business Days of
receipt thereof.

(b) Third Party Controlled Current Spread Custodial Account.

(i) The Third Party Controlled Current Spread Custodial Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser, for the sole purpose of
receiving and disbursing all Servicing Spread Collections, Servicing Agreement
termination payments with respect to the Mortgage Loans and Sales Proceeds. The
Third Party Controlled Current Spread Custodial Account will be established
pursuant to the Current Spread Custodial Account Control Agreement with respect
to which Purchaser is an Entitlement Holder with Control. So long as permitted
by the Current Spread Custodial Account Control Agreement, Seller may direct the
disposition of funds in the Third Party Controlled Current Spread Custodial
Account strictly in accordance with the Priority of Payments. Upon any material
breach of a representation, warranty or covenant by Seller hereunder or during
the occurrence and continuance of a Current Spread Reserve Account Deposit
Event, Purchaser may elect to exercise Control over the Third Party Controlled
Current Spread Custodial Account. Seller agrees to take all actions reasonably
necessary, including the filing of appropriate financing statements, to protect
Purchaser’s interest in the Third Party Controlled Current Spread Custodial
Account.

(ii) Seller shall inform the Agency to remit the applicable portion of any
Servicing Agreement termination payments payable after the Closing Date directly
to the Third Party Controlled Current Spread Custodial Account. Any termination
payment to be directed to the Third Party Controlled Current Spread Custodial
Account shall be equal to the pro rata amount by which the Mortgage Loans
affected by such termination bear to all mortgage loans of Seller affected by
such termination, based upon the method in which such termination payments are
calculated in accordance with the applicable Servicing Agreement.

(iii) Seller shall direct each payer of Sales Proceeds to remit such payments
directly to the Third Party Controlled Current Spread Custodial Account.

 

18



--------------------------------------------------------------------------------

(iv) If Seller receives any amounts required to be deposited into the Third
Party Controlled Current Spread Custodial Account in error, Seller shall
promptly remit such funds to the Third Party Controlled Current Spread Custodial
Account.

(c) Current Spread Reserve Account. The Current Spread Reserve Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser. The Current Spread Reserve
Account will be established pursuant to the Current Spread Reserve Account
Control Agreement with respect to which Purchaser is an Entitlement Holder with
Control. So long as permitted by the Current Spread Reserve Account Control
Agreement, Seller may direct the disposition of funds in the Current Spread
Reserve Account strictly in accordance with Section 3.05. Seller agrees to take
all actions reasonably necessary, including the filing of appropriate financing
statements, to protect Purchaser’s interest in the Current Spread Reserve
Account.

If at any time Seller’s Consolidated Tangible Net Worth falls below the sum of
(x) $250,000,000 and (y) 50% of the proceeds from any issuance of equity on or
after the date hereof by Seller, Nationstar Mortgage Holdings Inc. or any of
Seller’s consolidated subsidiaries or if Seller (considered together with its
consolidated subsidiaries) defaults in any indebtedness in excess of $10,000,000
(individually or in the aggregate) (each, a “Current Spread Reserve Account
Deposit Event”), Seller shall immediately notify Purchaser in writing that a
Current Spread Reserve Account Deposit Event has occurred. On each Distribution
Date upon which a Current Spread Reserve Account Deposit Event has occurred and
is continuing, Seller shall be required to transfer funds in the Third Party
Controlled Current Spread Custodial Account to the Current Spread Reserve
Account in accordance with the Priority of Payments until the amount of funds in
the Current Spread Reserve Account is equal to the Current Spread Reserve
Account Required Amount. The “Current Spread Reserve Account Required Amount” is
equal to 25% of the fair market value as of the date the Current Spread Reserve
Account Deposit Event that is then-continuing first occurred of the Total
Servicing Spread expected to be paid over the expected remaining life of the
Mortgage Loans (the “Remaining Expected Total Servicing Spread”) determined in
accordance with the following paragraph. Seller shall immediately notify
Purchaser in writing if a Current Spread Reserve Account Deposit Event is no
longer continuing. Any funds in the Current Spread Reserve Account in excess of
the Current Spread Reserve Account Required Amount shall be released to Seller.

For purposes of determining the fair market value of the Remaining Expected
Total Servicing Spread, Purchaser shall submit its claim for determination of
the fair market value of the Remaining Expected Total Servicing Spread, together
with such back-up information it deems appropriate to justify such fair market
value (which value shall be considered the fair market value of the Remaining
Expected Total Servicing Spread for purposes of calculating the Current Spread
Reserve Account Required Amount until the final determination of such fair
market value in accordance with this paragraph). Within five (5) Business Days
of Seller’s receipt of such determination, Seller shall notify Purchaser in
writing of its acceptance or any objection to such determination of such fair
market value, and if Seller objects to such determination, such notice shall
include its own determination of such fair market value and any back-up
information as it deems appropriate to justify such fair market value (an
“Objection

 

19



--------------------------------------------------------------------------------

Notice”). In the event an Objection Notice is delivered, the parties shall
negotiate in good faith a resolution to such objection. In the event that Seller
and Purchaser are unable to resolve such objection within five (5) Business Days
of the delivery of such Objection Notice, Seller and Purchaser shall appoint a
mutually acceptable nationally recognized valuation expert to determine such
fair market value of the Remaining Expected Total Servicing Spread. The
determination of such valuation expert shall be binding on Seller and Purchaser
and the fees of such valuation expert shall be borne by Seller.

Section 3.04 Priority of Payments.

On each Business Day, subject to the terms and conditions of the Current Spread
Custodial Account Control Agreement, Seller (or, after the delivery of an access
termination notice pursuant to the Current Spread Custodial Account Control
Agreement, Purchaser) shall direct the Bank to apply the monies in the Third
Party Controlled Current Spread Custodial Account in the following order of
priority (the “Priority of Payments”), in every case, after giving effect to
each prior item in the Priority of Payments on such Distribution Date:

(A) first, from amounts in the Third Party Controlled Current Spread Custodial
Account attributable to Servicing Agreement termination payments made by the
Agency with respect to any Mortgage Loans, pro rata, (A) the Current Excess
Servicing Spread Percentage of such termination payments to Purchaser, and
(B) the Retained Servicing Spread Percentage of such termination payments to
Seller; provided, that (I) prior to the distribution to Purchaser of any
termination payments pursuant to clause (A), such termination payments shall be
applied first, to the payment to Seller of any Purchaser Enforcement Expenses
then due and payable and then, to the payment of any indemnity payments then due
and payable to a Seller Indemnitee pursuant to Section 11.02, and (II) prior to
the distribution to Seller of any termination payments pursuant to clause (B),
such termination payments shall be applied first, to the payment of any Seller
Enforcement Expenses then due and payable, second, to the payment of any
indemnity payments then due and payable to a Purchaser Indemnitee pursuant to
Section 11.01 and third, for deposit to the Current Spread Reserve Account to
the extent necessary to cause the amount of funds on deposit in the Current
Spread Reserve Account to equal the Current Spread Reserve Account Required
Amount.

(b) second, on any Business Day from and including the first Business Day of a
calendar month to but excluding the Distribution Date in such calendar month, at
the option of Seller, the Base Servicing Fee payable with respect to a prior
Collection Period for the Mortgage Loans to Seller;

(c) third, on each Distribution Date, to the extent not previously paid to
Seller in accordance with Section 3.04(b), any accrued and unpaid Base Servicing
Fee to Seller;

(d) fourth, on each Distribution Date, pro rata, (A) to Purchaser, any Current
Excess Servicing Spread for the prior Collection Period (other than the portion
thereof consisting of termination payments paid pursuant to Section 3.04(a));
and (B) to Seller, any Retained Servicing Spread for the prior Collection Period
(other than the portion thereof consisting of termination payments paid pursuant
to Section 3.04(a)); provided, that (I) prior to the distribution to Purchaser
of any Current Excess Servicing Spread pursuant to clause (A), the

 

20



--------------------------------------------------------------------------------

Current Excess Servicing Spread shall be applied first, to the payment to Seller
of any Purchaser Enforcement Expenses then due and payable and then, to the
payment of any indemnity payments then due and payable to a Seller Indemnitee
pursuant to Section 11.02, and (II) prior to the distribution to Seller of any
Retained Servicing Spread pursuant to clause (B), the Retained Servicing Spread
shall be applied first, to the payment of any Seller Enforcement Expenses then
due and payable, second, to the payment of any indemnity payments then due and
payable to a Purchaser Indemnitee pursuant to Section 11.01 and third, for
deposit to the Current Spread Reserve Account to the extent necessary to cause
the amount of funds on deposit in the Current Spread Reserve Account to equal
the Current Spread Reserve Account Required Amount; and

(e) fifth, on each Distribution Date, to Seller, any other amounts remaining on
deposit in the Third Party Controlled Current Spread Custodial Account.

All payments to Purchaser or Seller shall be made by wire transfer of
immediately available federal funds to an account designated by Purchaser or
Seller, as applicable.

Section 3.05 Withdrawals from the Current Spread Reserve Account.

On any Business Day, at the instruction of Purchaser, Seller shall direct the
Bank to apply funds in the Current Spread Reserve Account, if any, to the
payment of indemnity payments payable to a Purchaser Indemnitee pursuant to
Section 11.01. If on any Business Day a Current Spread Reserve Account Deposit
Event is not then continuing and all outstanding indemnity payments payable to
Purchaser Indemnitees have been paid in full, Seller may direct the Bank to
distribute any remaining funds in the Current Spread Reserve Account to, or as
directed by, Seller. If there are any funds remaining in the Current Spread
Reserve Account after the Current Excess Servicing Spread and all indemnity
payments payable to Purchaser Indemnitees have been paid in full, Seller shall
direct the Bank to distribute such remaining funds to, or as directed by,
Seller.

Section 3.06 Payment to Seller of Base Servicing Fee.

Seller shall be entitled to payment of the Base Servicing Fee only to the extent
funds are available therefor in the Third Party Controlled Current Spread
Custodial Account in accordance with the Priority of Payments. Under no
circumstances shall Purchaser be liable to Seller for payment of the Base
Servicing Fee. In the event servicing of the Mortgage Loans is transferred to
sub-servicers for any reason, the servicing fees and expenses of such
sub-servicers shall be paid by Seller and in no event will the amount of
Servicing Spread Collections or termination payments otherwise allocable to the
Current Excess Servicing Spread be reduced due to the payment of sub-servicing
fees and expenses.

Section 3.07 Intent and Characterization.

(a) Seller and Purchaser intend that the sale of the Current Excess Servicing
Spread pursuant to this Agreement constitutes a valid sale of such Current
Excess Servicing Spread from Seller to Purchaser, conveying good title thereto
free and clear of any Lien other than Permitted Liens, and that the beneficial
interest in and title to the Current Excess

 

21



--------------------------------------------------------------------------------

Servicing Spread not be part of Seller’s estate in the event of the bankruptcy
of Seller. Seller and Purchaser intend and agree to treat the transfer and
assignment of the Current Excess Servicing Spread as an absolute sale for tax
purposes, and as an absolute and complete conveyance of title for property law
purposes. Except for financial accounting purposes, neither party intends the
transactions contemplated hereby to be characterized as a loan from Purchaser to
Seller.

(b) In the event (but only in the event) that the conveyance of the Current
Excess Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Current Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount equal to the
Purchase Price.

ARTICLE IV

REALLOCATIONS

Section 4.01 Reallocations.

(a) If one or more of the Sale Agreements is terminated on or prior to the
Closing Date, Seller and Purchaser will use good faith efforts to increase the
Purchaser Excess Spread Percentage of any Sale Agreement that is entered into on
the Closing Date to better reflect the business understanding of the parties;
provided, however, that no Purchaser Excess Spread Percentage shall exceed 75%.

(b) The sum of the Base Purchase Prices (as defined in each Sale Agreement) and
the Supplemental Purchase Prices (as defined in the Sale Agreements relating to
the GNMA Mortgage Loans and/or Non-Agency Mortgage Loans, as applicable) (the
“Aggregate Purchase Price”) payable by Purchaser and Other Purchasers pursuant
to the Sale Agreements shall not exceed $450,000,000 or such higher amount as
may be mutually agreed upon by Purchaser and Other Purchasers in their sole
discretion (such price, the “Maximum Purchase Price”). In the event that the
Aggregate Purchase Price (without giving effect to the limitation in the
immediately preceding sentence) exceeds the Maximum Purchase Price, the
Purchaser Excess Spread Percentages (as defined in each Sale Agreement) shall be
reduced such that the Aggregate Purchase Price paid by Purchaser and Other
Purchasers pursuant to the Sale Agreements equals the Maximum Purchase Price,
allocated pursuant to each Sale Agreement as is mutually agreed upon between
Purchaser and Other Purchasers in their sole discretion.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

As an inducement to Purchaser to enter into this Agreement, Seller represents
and warrants to Purchaser as of the Agreement Date and the Closing Date (or as
of the date specified below, as applicable):

Section 5.01 Due Organization and Good Standing.

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Seller is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans. Seller has, in full force and effect
(without notice of possible suspension, revocation or impairment), all required
permits, approvals, licenses, and registrations to conduct all activities in all
states in which its activities with respect to the Mortgage Loans or the
Mortgage Servicing Rights require it to be licensed, registered or approved in
order to service the Mortgage Loans and own the Mortgage Servicing Rights,
unless the failure to obtain such permits, approvals, licenses and registrations
would not reasonably be expected to have a material adverse effect on Seller’s
ability to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.

 

22



--------------------------------------------------------------------------------

Section 5.02 Authority and Capacity.

Seller has all requisite limited liability company power, authority and
capacity, subject to the approvals required pursuant to Section 5.03, to enter
into this Agreement and each other Transaction Document to which it is a party
and to perform the obligations required of it hereunder and thereunder. The
execution and delivery of this Agreement and each other Transaction Document to
which Seller is a party and the consummation of the transactions contemplated
hereby and thereby have each been duly and validly authorized by all necessary
limited liability company action. This Agreement and each other Transaction
Document to which it is a party has been duly executed and delivered by Seller.
This Agreement constitutes, and each other applicable Transaction Document to
which Seller is a party constitutes or will constitute, a valid and legally
binding agreement of Seller enforceable in accordance with its terms, and no
offset, counterclaim or defense exists to the full performance by Seller of this
Agreement or such other Transaction Document, except as the same may be limited
by bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles.

Section 5.03 Agency Consents.

Seller will have obtained the GNMA Acknowledgement Agreement and all other
necessary approvals, agreements and consents, if any, of the Agency with respect
to the Transaction Documents on or prior to the Closing Date.

Section 5.04 Title to the Mortgage Servicing Rights.

As of the Closing Date, Seller will be the lawful owner of the Mortgage
Servicing Rights, will be responsible for the maintenance of the Related Escrow
Accounts, and will have the sole right and authority to transfer the Current
Excess Servicing Spread as contemplated hereby. The transfer, assignment and
delivery of the Current Excess Servicing Spread shall be free and clear of any
and all claims, charges, defenses, offsets, Liens and encumbrances of any kind
or nature whatsoever other than Permitted Liens.

 

23



--------------------------------------------------------------------------------

Section 5.05 Effective Agreements.

The execution, delivery and performance of this Agreement and each other
Transaction Document that has been executed by Seller, compliance with the terms
hereof and thereof and the consummation of the transactions contemplated hereby
and thereby did not, and will not, violate, conflict with, result in a breach
of, constitute a default under, be prohibited by or require any additional
approval under its certificate of formation or limited liability company
agreement, any instrument or agreement to which it is a party or by which it is
bound or which affects the Current Excess Servicing Spread, or any state or
federal law, rule or regulation or any judicial or administrative decree, order,
ruling or regulation applicable to it or to the Current Excess Servicing Spread.

Section 5.06 No Accrued Liabilities.

There are no accrued liabilities of Seller with respect to the Mortgage Loans or
the Mortgage Servicing Rights or circumstances under which such accrued
liabilities will arise against Purchaser as purchaser of the Current Excess
Servicing Spread.

Section 5.07 Seller/Servicer Standing.

Seller is a Ginnie Mae issuer and a HUD approved mortgagee/servicer in good
standing with the requisite financial criteria and adequate resources to
complete the transactions contemplated hereby on the conditions stated herein.
No event has occurred, including but not limited to a change in insurance
coverage, which would make Seller unable to comply with Ginnie Mae and HUD
eligibility requirements or which would require notification to the Agency or
HUD. Furthermore, if at any time prior to the termination of this Agreement, the
Seller is unable to comply with any of Ginnie Mae or HUD eligibility
requirements, it shall immediately notify the Purchaser that it is no longer a
Ginnie Mae approved issuer or a HUD approved mortgagee/servicer of mortgage
loans.

Section 5.08 MERS Membership.

Seller is a member in good standing under the MERS system.

Section 5.09 Agency Set-off Rights.

Seller has no actual notice, including any notice received from the Agency, or
any reason to believe, that, other than in the normal course of Seller’s
business, any circumstances exist that would result in Seller being liable to
the Agency for any amount due by reason of: (i) any breach of servicing
obligations or breach of mortgage selling warranty to the Agency under servicing
agreements relating to Seller’s entire servicing portfolio for the Agency
(including any unmet mortgage repurchase obligation), (ii) any unperformed
obligation with respect to mortgage loans that Seller is servicing for the
Agency under the regular servicing option or other mortgages subject to recourse
agreements, (iii) any loss or damage to the Agency by reason of any inability to
transfer to a purchaser of the servicing rights Seller’s selling and servicing
representations, warranties and obligations, or (iv) any other unmet obligations
to the Agency under a servicing contract relating to Seller’s entire servicing
portfolio with the Agency.

 

24



--------------------------------------------------------------------------------

Section 5.10 Ability to Perform; Solvency.

Seller does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement. Seller is
Solvent and the sale of the Current Excess Servicing Spread will not cause
Seller to become insolvent. The sale of the Current Excess Servicing Spread is
not undertaken to hinder, delay or defraud any of the creditors of Seller. The
consideration received by Seller upon the sale of the Current Excess Servicing
Spread constitutes fair consideration and reasonably equivalent value therefor.

Section 5.11 Material Documents.

Seller has provided Purchaser with executed copies of all material agreements
and documents, and any amendments thereto, relating to Seller’s acquisition of
the Mortgage Servicing Rights and the servicing of the Mortgage Loans.

Section 5.12 Obligations with Respect to Origination.

Seller shall remain liable for all obligations with respect to the origination
of each Mortgage Loan and, if applicable, for all obligations with respect to
the sale of such Mortgage Loan to the Agency.

Section 5.13 No Actions.

There have not been commenced or, to the best of Seller’s knowledge, threatened,
any action, suit or proceeding which will likely materially and adversely affect
the consummation of the transactions contemplated by any Transaction Document.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE

LOANS AND SERVICING

As further inducement to Purchaser to enter into this Agreement, Seller
represents and warrants to Purchaser, as of the Agreement Date and the Closing
Date (or as of the date specified below, as applicable):

Section 6.01 Servicing Agreements; Applicable Laws.

The originator of the Mortgage Loan and each prior owner of the Mortgage
Servicing Rights has each performed its obligations in all material respects in
accordance with the terms of the related Mortgage Note, Mortgage, Servicing
Agreements and Applicable Law.

Section 6.02 Related Escrow Accounts.

All Related Escrow Accounts are being, and have been, maintained in accordance
with Applicable Law and in accordance with the Servicing Agreements and the
terms of the related Mortgages and other Mortgage Loan Documents; and, except as
to payments which are past due under Mortgage Notes, all balances required by
the Mortgages or other Mortgage Loan Documents to be paid to Seller for the
account of the Mortgagors are on deposit in the appropriate Related Escrow
Account.

 

25



--------------------------------------------------------------------------------

Section 6.03 Accuracy of Servicing Information.

The information in the Data Tape dated as of February 29, 2012 is true and
correct in all material respects as of the date specified therein; provided that
if there is no date specified in the Data Tape, as of February 29, 2012.

Section 6.04 No Purchaser Responsibility.

Purchaser shall have no responsibility, liability or other obligation whatsoever
under any Servicing Agreement or with respect to any Mortgage Loan, or to make
any advance thereunder, to pay any servicing fees thereunder or for repurchase
or origination claims thereunder. Notwithstanding the sale of the Mortgage
Servicing Rights for a Mortgage Loan by ResCap to Seller, based on and subject
to the terms of the Tri-Party Agreement, Seller does not retain any obligations
to the Agency under the Servicing Agreements with Agency for Mortgage Loans,
including repurchase, indemnification and make-whole obligations, in respect of
a breach of the selling representations and warranties in connection with the
sale of Mortgage Loans to Agency, or the failure of ResCap or prior servicers to
comply with the servicing obligations with respect to Mortgage Loans prior to
the date on which Seller assumes responsibility for servicing a Mortgage Loan.

Section 6.05 Location of Credit Files.

All of the Mortgage Loan Documents are or upon delivery by ResCap will be held
by Custodians, or if held by the Seller, in the locations specified in Exhibit
E, unless temporarily removed for enforcement purposes in the normal course of
servicing. Seller will notify Purchaser in writing of any changes in locations
of the Mortgage Loan Documents held by the Seller in Exhibit E.

Section 6.06 Representations Concerning the Current Excess Servicing Spread.

(a) Seller has not assigned, pledged, conveyed, or encumbered the Current Excess
Servicing Spread to any other Person (other than Permitted Liens) and
immediately prior to the sale of the Current Excess Servicing Spread on the
Closing Date, Seller was the sole owner of the Current Excess Servicing Spread
and had good and marketable title thereto (subject to the rights of the Agency
under the Servicing Agreements, the Pledge Agreement and the Tri-Party
Agreement, free and clear of all Liens (other than Permitted Liens), and no
Person, other than Purchaser, has any Lien (other than Permitted Liens) on the
Current Excess Servicing Spread. No security agreement, financing statement,
equivalent security or lien instrument or continuation statement covering all or
any part of the Current Excess Servicing Spread which has been signed by Seller
or which Seller has authorized any other Person to sign or file or record, is on
file or of record with any public office, except such as may have been
terminated or filed by or on behalf of Purchaser.

 

26



--------------------------------------------------------------------------------

(b) The sale and grant of a security interest by Seller to Purchaser of and on
the Current Excess Servicing Spread does not and will not violate any
Requirement of Law, the effect of which violation is to render void or voidable
such assignment.

(c) As contemplated under Section 3.07(b), upon the filing of financing
statements on Form UCC-1 naming Purchaser as “Secured Party” and Seller as
“Debtor”, and describing the Current Excess Servicing Spread, in the
jurisdictions and recording offices listed on Exhibit I attached hereto, the
sale and security interests granted hereunder in the Current Excess Servicing
Spread will constitute perfected first priority security interests under the UCC
in all right, title and interest of Purchaser in, to and under the Current
Excess Servicing Spread.

(d) Purchaser has and will continue to have the full right, power and authority
to pledge the Current Excess Servicing Spread, and the Current Excess Servicing
Spread may be further assigned without any requirement, in each case, subject
only to the Agency’s consent.

(e) Each Servicing Agreement constitutes an Eligible Servicing Agreement.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF PURCHASER

As an inducement to Seller to enter into this Agreement, Purchaser represents
and warrants to Purchaser as of the Agreement Date and the Closing Date (or as
of the date specified below, as applicable):

Section 7.01 Due Organization and Good Standing.

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary.

Section 7.02 Authority and Capacity.

Purchaser has all requisite limited liability company power, authority and
capacity to enter into this Agreement and each other Transaction Document to
which it is a party and to perform the obligations required of it hereunder and
thereunder. The execution and delivery of this Agreement and each other
Transaction Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby have each been duly and validly
authorized by all necessary limited liability company action. This Agreement
constitutes, and each other applicable Transaction Document to which Purchaser
is a party constitutes or will constitute, a valid and legally binding agreement
of Purchaser enforceable in accordance with its terms, and no offset,
counterclaim or defense exists to the full performance by Purchaser of this
Agreement or such other Transaction Document, except as the same may be limited
by bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles.

 

27



--------------------------------------------------------------------------------

Section 7.03 Effective Agreements.

The execution, delivery and performance of this Agreement and each other
Transaction Document to which it is a party by Purchaser, its compliance with
the terms hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not violate, conflict with, result in a
breach of, constitute a default under, be prohibited by or require any
additional approval under its certificate of formation or limited liability
company agreement, any instrument or agreement to which it is a party or by
which it is bound, or any state or federal law, rule or regulation or any
judicial or administrative decree, order, ruling or regulation applicable to it,
in each case which violation, conflict, breach or requirement would reasonably
be expected to have a material adverse effect on Purchaser’s ability to perform
its obligations under this Agreement and any other Transaction Document to which
it is a party.

Section 7.04 Sophisticated Investor.

Purchaser is a sophisticated investor and its decision to acquire the Current
Excess Servicing Spread is based upon Purchaser’s own independent experience,
knowledge, due diligence and evaluation of this transaction. Purchaser has
relied solely on such experience, knowledge, due diligence and evaluation and
has not relied on any oral or written information provided by Seller other than
the representations and warranties made by Seller herein.

Section 7.05 No Actions

There shall not have been commenced or, to the best of Purchaser’s knowledge,
threatened any action, suit or proceeding against the Purchaser that will likely
materially and adversely affect the consummation of the transactions
contemplated hereby.

ARTICLE VIII

SELLER COVENANTS

Seller covenants and agrees as follows:

Section 8.01 Servicing Obligations.

(a) Seller shall pay, perform and discharge all liabilities and obligations
relating to the Servicing, including all liabilities and obligations under the
Mortgage Loan Documents, Applicable Law and the Servicing Agreements; and shall
pay, perform and discharge all the rights, obligations and duties with respect
to the Related Escrow Accounts as required by the Agency, the Servicing
Agreements, the Mortgage Loan Documents, all Applicable Law and in accordance
with the Asset Purchase Agreement.

(b) Under no circumstances shall Purchaser be responsible for the Servicing acts
and omissions of Seller or any other servicer or any originator of the Mortgage
Loans, or for any servicing related obligations or liabilities of any servicer
in the Servicing Agreements or of any Person under the Mortgage Loan Documents,
or for any other obligations or liabilities of Seller or ResCap.

 

28



--------------------------------------------------------------------------------

(c) Upon termination of any Servicing Agreement, Seller shall remain liable to
Purchaser and the Agency for all liabilities and obligations incurred by the
servicer or its designee while Seller or its designee was acting as the servicer
thereunder.

(d) Seller shall conduct quality control reviews of its servicing operations in
accordance with industry standards and the requirements of the Agency.

Section 8.02 Cooperation; Further Assurances.

Seller shall cooperate with and assist Purchaser, as reasonably requested, in
carrying out the purposes of this Agreement. Seller will cooperate and assist
Purchaser, as reasonably requested and at the reasonable expense of Purchaser
(except as provided in Section 12.01(b)), in obtaining consents from the Agency
as may be required or advisable to assign, transfer, deliver, hypothecate,
pledge, subdivide, finance or otherwise deal with the Current Excess Servicing
Spread. If Seller is terminated under any Servicing Agreement, Seller shall
cooperate fully and at its own expense in transferring such Servicing. If
Purchaser assigns all or any portion of the Current Excess Servicing Spread or
its other rights under this Agreement to a Third Party Assignee, Seller will
cooperate and assist any Third Party Assignee in drafting and entering into a
Third Party Current Spread Agreement in accordance with Section 12.16.

Section 8.03 Financing Statements.

Seller hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as Purchaser may determine, in its sole discretion, are
necessary or advisable to perfect the sale of the Current Excess Servicing
Spread and the security interests granted to Purchaser in connection herewith.
Seller agrees to execute financing statements in form reasonably acceptable to
Purchaser and Seller at the request of Purchaser in order to reflect Purchaser’s
interest in the Current Excess Servicing Spread, the Third Party Controlled
Current Spread Custodial Account and the Current Spread Reserve Account.

Section 8.04 Supplemental Information.

From time to time after the Closing Date, Seller promptly shall furnish
Purchaser such incidental information, which is reasonably available to Seller,
supplemental to the information contained in the documents and schedules
delivered pursuant to this Agreement, as may reasonably be requested to monitor
performance of the Mortgage Loans and the payment of the Current Excess
Servicing Spread.

Section 8.05 Access to Information.

From time to time, at such times as are reasonably convenient to Seller,
Purchaser or its designees may conduct audits or visit and inspect (a) any of
the Mortgage Loans or places where the Credit Files are located, to examine the
Credit Files, internal controls and procedures maintained by Seller and its
agents, and take copies and extracts therefrom, and to discuss Seller’s affairs
with its officers, employees and, upon notice to Seller, independent
accountants. Seller hereby authorizes such officers, employees and independent
accountants to discuss with

 

29



--------------------------------------------------------------------------------

Purchaser the affairs of Seller and (b) the Seller’s servicing facilities for
the purpose of satisfying the Purchaser that Seller, has the ability to service
the Mortgage Loans related to Mortgage Servicing Rights in accordance with the
standards set forth in the applicable Servicing Agreement. Any audit provided
for herein will be conducted in accordance with Seller’s rules respecting safety
and security on its premises, in accordance with applicable privacy and
confidentiality laws and without materially disrupting operations.

Section 8.06 Home Affordable Modification Program.

With respect to any Mortgage Loans that have been modified or that are or will
be in a modification trial period as part of the U.S. Department of the
Treasury’s Home Affordable Modification Program (“HAMP”) (such Mortgage Loans,
the “HAMP Loans”), Seller represents and warrants that it will continue to
service such HAMP Loan in accordance with the HAMP terms and will ensure the
timely compliance and filing of any appropriate HAMP documentation with the
applicable regulator.

Section 8.07 Distribution Date Data Tapes and Reports.

Seller shall deliver the following to Purchaser two Business Days prior to each
Distribution Date:

(a) An Electronic Data File in form and substance acceptable to Purchaser
containing, for each Mortgage Loan, principal, interest and Servicing Spread
Collections, and delinquency status (i.e. 30, 60, 90, FCL, REO) as of the last
day of the prior Collection Period;

(b) A Summary Activity Report with respect to the Mortgage Loans with respect to
the prior Collection Period containing:

(i) aggregate beginning principal balance as of the first and last date of the
Collection Period,

(ii) aggregate regular principal collected,

(iii) aggregate noncash principal,

(iv) aggregate interest collected,

(v) aggregate liquidation principal,

(vi) aggregate curtailments,

(vii) liquidations,

(viii) short sales,

(ix)(1) for each Mortgage Loan, the principal balance, the applicable servicing
spread, the final maturity date, the mortgage interest rate, the

 

30



--------------------------------------------------------------------------------

loan-to-value ratio and the FICO score, and (2) for each Mortgage Loan that was
refinanced by a lender other than Seller or an affiliate thereof, to the extent
such information is known to Seller in the ordinary course of business and the
collection and delivery of such information does not impose any additional and
undue burden on Seller, the name of such lender and the mortgage interest rate
of the newly originated residential mortgage loan;

(c) A Delinquency Report with respect to the Mortgage Loans containing:

(i) The aggregate outstanding principal balance of the Mortgage Loans and
percentages of the aggregate outstanding principal balance of the Mortgage Loans
in each of the following categories as of the last day of the prior Collection
Period:

(1) Current Mortgage Loans,

(2) 0-29 days delinquent,

(3) 30-59 days delinquent,

(4) 60-89 days delinquent,

(5) 90 days or more delinquent,

(6) Mortgage Loans in Foreclosure,

(7) Mortgage Loans with respect to which the related Mortgaged Properties have
become real estate owned properties, and

(8) Mortgage Loans in which the Mortgagor is in bankruptcy;

(ii) For each of the above categories, a roll report showing the migration of
Mortgage Loans in such category from the last day of the second prior Collection
Period;

(d) A Disbursement Report for such Distribution Date containing:

(i) The Servicing Spread Collections for the prior Collection Period,

(ii) The Base Servicing Fee paid to Seller,

(iii) The amount of the Current Excess Servicing Spread paid to Purchaser,

 

31



--------------------------------------------------------------------------------

(iv) The amount of funds, if any, transferred to the Current Spread Reserve
Account,

(v) The amount of Purchaser Indemnitees, if any, paid from each of the Third
Party Controlled Current Spread Custodial Account or the Current Spread Reserve
Account, and

(vi) The amount of funds paid to Seller from the Current Spread Reserve Account.

Section 8.08 Financial Statements and Officer’s Certificates.

(a) If Seller’s financial statements are not filed with the U.S. Securities and
Exchange Commission and are not publicly available, Seller shall deliver to
Purchaser copies of Seller’s most recent audited quarterly financial statements
within 45 days of the end of each of Seller’s fiscal quarters and its most
recent audited annual financial statements within 90 days of the end of each of
Seller’s fiscal years.

(b) Within 45 days of the end of each of Seller’s fiscal quarters, Seller shall
deliver to Purchaser a certificate from a duly authorized officer of Seller
certifying (i) whether or not Seller has a Consolidated Tangible Net Worth of at
least the sum of (x) $250,000,000 and (y) 50% of the proceeds from any issuance
of equity on or after the date hereof by Seller, Nationstar Mortgage Holdings
Inc. or any of Seller’s consolidated subsidiaries (and shall provide a
calculation of its determination of its Consolidated Tangible Net Worth) and
(ii) whether or not Seller (considered together with its consolidated
subsidiaries) is in default in any indebtedness in excess of $10,000,000
(individually or in the aggregate).

Section 8.09 Monthly Management Calls.

Within five Business Days after each Distribution Date, Seller shall make its
management team and other appropriate officers and employees available to
Purchaser to discuss by telephone the performance of the Mortgage Loans and the
performance of the parties under the Transaction Documents.

Section 8.10 Timely Payment of Agency Obligations.

Seller shall pay all of its obligations to the Agency in a timely manner so as
to avoid exercise of any right of set-off by the Agency against Seller.

Section 8.11 Servicing Agreements.

Seller will service the Mortgage Loans in accordance with Accepted Servicing
Practices and will perform its obligations in all material respects in
accordance with the Servicing Agreements and Applicable Law. In particular,
without limitation, Seller shall comply with any advancing obligation under the
Servicing Agreements. Without the express written consent of Purchaser (which
consent may be withheld in its absolute discretion), Seller shall not
(a) cancel, terminate or amend any Mortgage Servicing Rights, (b) expressly
provide any required consent to any termination, amendment or modification of
any Servicing Agreements either verbally or

 

32



--------------------------------------------------------------------------------

in writing, (c) expressly provide any required consent to any termination,
amendment or modification of any other servicing agreements or enter into any
other agreement or arrangement with the Agency that may be reasonably material
to Purchaser either verbally or in writing, (d) expressly or verbally waive any
material default under or breach of any Servicing Agreement by the Agency that
may be material to the Purchaser (in the Purchaser’s reasonable determination)
or (e) take any other action in connection with any such Servicing Agreement
that would impair in any material respect the value of the interests or rights
of the Purchaser hereunder. Seller shall conduct its business and perform its
obligations under the Servicing Agreements and under the Pledge Agreement (if
any) in a manner such that the Agency will not have cause to terminate any
Servicing Agreement. Notwithstanding the foregoing, in no event will the
prohibitions contained in this Section 8.11 apply to any amendments or
modifications of the Servicing Agreements applicable to Mortgage Loans owned by
Seller which do not affect the Current Excess Servicing Spread with respect to
such Mortgage Loans and are not reasonably material to the Purchaser.

Section 8.12 Transfer of Mortgage Servicing Rights.

If Seller intends to assign, transfer or sell any of its Mortgage Servicing
Rights to a replacement servicer, to the extent permitted by applicable law,
(a) Seller shall consult with Purchaser and Purchaser shall participate in the
assignment, transfer and sale of such Mortgage Servicing Rights, and (b) Seller
shall obtain the written consent of Purchaser, granted by the Purchaser in its
sole discretion, prior to any assignment, transfer or sale thereof.

Section 8.13 Consents to Transaction Documents.

(a) Seller shall not terminate, amend, amend and restate, modify or waive any
conditions or provisions of any Transaction Document without the express written
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned; provided, however, that Seller may agree to increase the
consideration it pays for the assets to be purchased under the Asset Purchase
Agreement without Purchaser’s consent; provided further that no such increase
shall increase the Purchase Price hereunder without Purchaser’s consent in its
sole and absolute discretion in accordance with this Section 8.13.

(b) In the event that, during a bankruptcy auction process, Seller increases the
amount of consideration to be paid to ResCap for the Aggregate Mortgage
Servicing Rights with respect to the Aggregate Current Excess Servicing Spread
to be acquired under the Sale Agreements, then Seller may request Purchaser to
increase the aggregate Purchaser Price under the Sale Agreements (a “Price
Increase Proposal”) to a specified amount or based on a specified formula.
Purchaser shall respond to the Price Increase Proposal within a reasonable
amount of time (taking into account the auction process). Seller shall promptly
provide Purchaser with all information reasonably requested by Purchaser in
connection therewith. In the event that Purchaser accepts a Price Increase
Proposal, the parties shall promptly amend the Sale Agreements accordingly. In
the event that Purchaser declines the Price Increase Proposal, then Seller may
work with one or more third parties on any alternative transaction enabling the
Seller to receive amounts in excess of the aggregate Purchase Price for the
Current Excess Servicing Spread under all of the Sale Agreements and rights
under the Future Spread Agreements (an “Alternative Transaction”).

 

33



--------------------------------------------------------------------------------

(c) In the event that a third party desires to enter into an Alternative
Transaction, Seller shall first offer to Purchaser the right to enter into such
Alternative Transaction on the same terms and conditions as agreed with such
third party (an “Alternative Transaction Proposal”). Purchaser shall respond to
the Alternative Transaction Proposal within a reasonable amount time (taking
into account the auction process). Seller shall promptly provide Purchaser with
all information reasonably requested by Purchaser in connection therewith. In
the event that Purchaser accepts the Alternative Transaction Proposal, the
parties shall promptly amend and restate the Sale Agreements and Future Spread
Agreements accordingly. In the event that Purchaser declines the Alternative
Transaction Proposal, Seller may enter into the Alternative Transaction with
such third party; provided that if the Alternative Transaction to be entered
into contains terms or conditions materially more favorable to the purchaser
thereunder than those described in the Alternative Transaction Proposal, Seller
shall again (and successively for other materially more favorable terms and
conditions) offer to the Purchaser the right to enter into such Alternative
Transaction on such more favorable terms and conditions as provided in this
Section 8.13(c) prior to entering into the Alternative Transaction with such
third party.

(d) If Purchaser declines an Alternative Transaction Proposal and Seller enters
into the applicable Alternative Transaction, all of the Sale Agreements and all
of the Future Spread Agreements shall automatically terminate.

(e) In the event that, during a bankruptcy auction process, Seller increases the
amount of cash purchase price to be paid to ResCap for the Aggregate Mortgage
Servicing Rights with respect to the Aggregate Current Excess Servicing Spread
to be acquired under the Sale Agreements, and (i) Seller does not enter into an
Alternative Transaction with a third party, (ii) Purchaser does not increase its
aggregate Purchase Price under the Sale Agreements at least proportionately to
the such increase in the cash purchase price to be paid to ResCap by Seller for
the Aggregate Mortgage Servicing Rights with respect to the Aggregate Current
Excess Servicing Spread to be acquired under the Sale Agreements (in the sole
and absolute discretion of Purchaser in accordance with this Section 8.13), and
(iii) Seller and Purchaser do not agree to an alternative transaction or
otherwise close pursuant to the terms set forth herein, and the Seller is the
winning bidder in such auction process, then Seller may terminate all of the
Sale Agreements and Future Spread Agreements by written notice to Purchaser
within 2 Business Days following the date of the conclusion of the bankruptcy
auction.

(f) In the event that the Sale Agreements and Future Spread Agreements are
terminated pursuant to Section 8.13(d) or Section 8.13(e), then Seller shall
refund to Purchaser any portion of the Cash Deposit funded by Purchaser within 2
Business Days and Seller shall reimburse Purchaser for all of its out of pocket
costs and expenses incurred in connection with the Sale Agreements and all of
the Future Spread Agreements (and the transactions contemplated thereby) within
2 Business Days of any request for reimbursement.

Section 8.14 Accounts.

Seller shall inform the Mortgagors of Mortgage Loans at its own expense to remit
their mortgage payments to the Lockbox Account, and any change in such
instructions shall only be permitted with the express written consent of
Purchaser.

 

34



--------------------------------------------------------------------------------

Section 8.15 Notification of Certain Events.

Seller shall promptly notify Purchaser of any event which, with the passage of
time, could reasonably be expected to result in a termination of any servicing
agreement between (i) Seller and the Agency, (ii) Seller and Fannie Mae or
(iii) Seller and Freddie Mac. Seller shall provide Purchaser with copies of any
notices from the Agency of any breach, potential breach, default or potential
default by Seller under any servicing agreement between Seller and the Agency,
and with copies of any notices from the Agency of any termination, potential
termination or threatened termination of any servicing agreement entered into
between (i) Seller and the Agency, (ii) Seller and Fannie Mae or (iii) Seller
and Freddie Mac. Seller shall promptly forward copies of any material notices
received from the Agency or from any Governmental Authority with respect to the
Mortgage Loans. Seller shall provide Purchaser with (a) copies of all amendments
to the Transaction Documents, the Servicing Agreements (other than with respect
to Mortgage Loans owned by Seller) and the agreements relating to Seller’s
acquisition of the Mortgage Servicing Rights, (b) with respect to Mortgage Loans
owned by Seller, copies of all material amendments to the Servicing Agreements,
and (c) copies of any other agreements Seller enters into with the Agency that
may be reasonably material to Purchaser, in each case, promptly after execution
thereof.

Section 8.16 Financing; Pledge of Current Excess Servicing Spread.

Seller shall not pledge, obtain financing for, or otherwise permit any Lien of
any creditor of Seller to exist on, any portion of the Servicing Spread
Collections without the prior written consent of Purchaser. Seller’s financial
statements shall contain footnotes indicating that the Current Excess Servicing
Spread has been sold, and Seller does not maintain any ownership interest
therein.

Section 8.17 Existence, etc.

Seller shall:

(a) preserve and maintain its legal existence, good standing and all of its
material licenses required to service the Mortgage Loans;

(b) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities (including truth in lending and real estate
settlement procedures) if failure to comply with such requirements could be
reasonably likely (either individually or in the aggregate) to have a material
adverse effect on its ability to perform its obligations hereunder or under any
other Transaction Document;

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied, and maintain adequate
accounts and reserves for all taxes (including income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves;

 

35



--------------------------------------------------------------------------------

(d) not move its chief executive office or chief operating office from the
addresses referred to in Exhibit I unless it shall have provided Purchaser not
less than thirty (30) days prior written notice of such change;

(e) pay and discharge all material taxes, assessments and governmental charges
or levies imposed on it or its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained. Seller and its subsidiaries shall file on a timely basis all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it;

(f) keep in full force and effect the provisions of its charter documents,
by-laws, operating agreements or similar organizational documents in each case
to the extent reasonably necessary to perform its obligations hereunder or under
any other Transaction Documents;

(g) keep in full force and effect all agreements and instruments by which it or
any of its properties may be bound and all applicable decrees, orders and
judgments, in each case to the extent reasonably necessary to perform its
obligations hereunder or under any other Transaction Document;

(h) maintain its status as a Ginnie Mae issuer and as a HUD approved
mortgagee/servicer; and

(i) comply with its obligations under the Transaction Documents to which it is a
party, the Pledge Agreement, if any, and each other agreement entered into with
the Agency.

Section 8.18 Consent to Sub-Servicing.

Subject to the rights of the Agency and except as contemplated under the Asset
Purchase Agreement with respect to transition services thereunder, Seller will
not permit any Person other than Seller to service or sub-service the Mortgage
Loans without the prior written consent of Purchaser, in each case other than
third-party vendors customarily employed by servicers in the ordinary course of
business in accordance with prudent mortgage servicing practices.

Section 8.19 Nonpetition Covenant.

Seller shall not, prior to the date that is one year and one day after the
payment in full of the Current Excess Servicing Spread, petition or otherwise
invoke the process of any court or governmental authority for the purpose of
commencing or sustaining a case against Purchaser under any insolvency law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of Purchaser or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of Purchaser.

 

36



--------------------------------------------------------------------------------

Section 8.20 Data Tape; Schedule of Mortgage Loans.

The information in the Data Tape delivered to Purchaser on the Closing Date will
be true and correct in all material respects as of the date specified. Seller
shall maintain the Schedule of Mortgage Loans, which shall be updated as of the
Closing Date. The information in the Schedule of Mortgage Loans pertaining to
the Mortgage Loans and the Mortgage Servicing Rights will be true and correct in
all material respects as of the date specified.

Section 8.21 Insurance.

The Seller shall maintain (a) general liability insurance, (b) errors and
omission insurance or blanket bond coverage and (c) fidelity bond insurance, in
each case, from reputable companies with coverage in amounts customarily
maintained by such similarly situated entities in the same jurisdiction and
industry as the Seller.

Section 8.22 Defense of Title.

The Seller warrants and will defend the right, title and interest of the
Purchaser in and to the Current Excess Servicing Spread against all adverse
claims and demands subject to Permitted Liens.

Section 8.23 Refinancing of Mortgage Loans.

Each agreement or arrangement that Seller enters into to purchase Mortgage
Servicing Rights shall be entered into on an arm’s length contractual basis in
the ordinary course of business and shall have market terms applicable for the
type of Mortgage Servicing Rights to be acquired thereby. Seller shall not enter
into any agreement or arrangement with a third party intended to encourage the
refinancing of any Mortgage Loan by any Person other than Seller.

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser under this Agreement and under the Assignment
Agreement are subject to the satisfaction of the following conditions as of the
Closing Date:

Section 9.01 Correctness of Representations and Warranties.

The representations and warranties made by Seller in this Agreement and each
other Transaction Document to which Seller is a party to be made on or prior to
the Closing Date are true and correct in all material respects.

Section 9.02 Compliance with Conditions.

All of the terms, covenants, conditions and obligations of this Agreement and
each other Transaction Document required to be complied with and performed by
Seller and ResCap on or prior to the Closing Date shall have been duly complied
with and performed in all material respects.

 

37



--------------------------------------------------------------------------------

Section 9.03 Corporate Resolution.

Receipt by the Purchaser of a certified copy of the Seller’s corporate
resolution approving the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, together with such other certificates of incumbency and
other evidences of corporate authority as Purchaser or its counsel may
reasonably request.

Section 9.04 No Material Adverse Change.

From the Agreement Date, there shall not have been any change to Seller’s
financial or operating condition, or in the Mortgage Servicing Rights, the
Mortgage Loans, the Related Escrow Accounts or to Seller’s relationship with, or
authority from, the Agency, that in each case will likely materially and
adversely affect the consummation of the transactions contemplated hereby or the
Current Excess Servicing Spread.

Section 9.05 Consents.

Seller shall have obtained all consents, approvals or other requirements of
third parties required for the consummation of the transactions contemplated by
the Transaction Documents, including Agency approval as contemplated by
Section 5.03 and the Seller shall have commenced servicing the Mortgage Loans
under the applicable Servicing Agreement. All actions of all Governmental
Authorities required to consummate the transactions contemplated by the
Transaction Documents and the documents related thereto shall have been obtained
or made.

Section 9.06 Delivery of Transaction Documents.

Seller shall have delivered to the Purchaser copies of each executed Transaction
Document that is to be entered into on or prior to such date and each of the
items required to be delivered pursuant to Section 2.04 hereof.

Section 9.07 Certificate of Seller.

Seller shall have provided Purchaser a certificate, substantially in the form
attached hereto as Exhibit C, signed by an authorized officer of Seller dated as
of such date, applicable to the transactions contemplated by this Agreement, to
the effect that: (a) each of Seller’s representations and warranties made in
this Agreement and each other Transaction Document to which Seller is a party is
true and correct in all material respects as of such date; (b) all of the terms,
covenants, conditions and obligations of this Agreement and each other
Transaction Document to which Seller is a party that are required to be complied
with and performed by Seller at or prior to the Closing Date have been duly
complied with and performed in all material respects; (c) the conditions set
forth in Section 9.04 and Section 9.05 have been satisfied; and (d) as of the
Closing Date, Seller has a Consolidated Tangible Net Worth of at least the sum
of (x) $250,000,000 and (y) 50% of the proceeds from any issuance of equity on
or after the date hereof by Seller, Nationstar Mortgage Holdings Inc. or any of
Seller’s consolidated subsidiaries, and the Seller (considered together with the
Seller’s consolidated subsidiaries) is not in default in any indebtedness in
excess of $10,000,000 (individually or in the aggregate).

 

38



--------------------------------------------------------------------------------

Section 9.08 Valuation.

Purchaser shall have received an opinion reasonably satisfactory to Purchaser
that the Base Servicing Fee of the Mortgage Loans and the Purchase Price of the
Current Excess Servicing Spread is fair and reasonable.

Section 9.09 Opinions of Counsel.

Seller’s counsel shall have delivered the Opinions of Counsel required pursuant
to Section 2.04(a)(ix), Section 2.04(a)(x) and Section 2.04(a)(xi).

Section 9.10 Acquisition of Mortgage Servicing Rights by Seller.

Seller shall have acquired the Mortgage Servicing Rights and the other Purchased
Assets from ResCap pursuant to the Asset Purchase Agreement as of the Closing
Date.

Section 9.11 Good Standing Certificate of Seller.

Seller shall have provided Purchaser a certificate of good standing of Seller,
dated as of a date within five (5) Business Days prior to the Closing Date.

Section 9.12 No Actions or Proceedings.

No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation
of, or to invalidate, any of the transactions contemplated by this Agreement and
the documents related hereto in any material respect.

Section 9.13 Fees, Costs and Expenses.

The fees, costs and expenses payable by the Seller on or prior to the Closing
Date pursuant to Section 12.01 hereof and any other Transaction Document shall
have been paid.

ARTICLE X

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligations of Seller under this Agreement are subject to the satisfaction
of the following conditions as of the Closing Date, as applicable:

Section 10.01 Correctness of Representations and Warranties.

The representations and warranties made by Purchaser in this Agreement to be
made on or prior to the Agreement Date or Closing Date, as applicable, are true
and correct in all material respects as of the date thereof.

 

39



--------------------------------------------------------------------------------

Section 10.02 Compliance with Conditions.

All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by Purchaser on or prior to the
Closing Date shall have been duly complied with and performed in all material
respects as of the date thereof.

Section 10.03 Corporate Resolution.

As of the date hereof, Seller shall have received from Purchaser a certified
copy of its corporate resolution approving the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, together
with such other certificates of incumbency and other evidences of corporate
authority as Seller or its counsel may reasonably request.

Section 10.04 No Material Adverse Change.

Since the Agreement Date, there shall not have been any change to Purchaser’s
financial condition that will likely materially and adversely affect the
consummation of the transactions contemplated hereby.

Section 10.05 Certificate of Purchaser.

Purchaser shall have provided Seller a certificate, substantially in the form
attached hereto as Exhibit D, signed by an authorized officer of Purchaser dated
as of such date, applicable to the transactions contemplated by this Agreement,
to the effect that: (a) each of Purchaser’s representations and warranties made
in this Agreement is true and correct in all material respects as of such date;
(b) all of the terms, covenants, conditions and obligations of this Agreement
required to be complied with and performed by Purchaser at or prior to the
Closing Date have been duly complied with and performed in all material
respects; and (c) the condition set forth in Section 10.04 has been satisfied.

Section 10.06 Good Standing Certificate of Purchaser.

Purchaser shall have provided Seller a certificate of good standing of
Purchaser, dated as of a date within five (5) Business Days prior to the Closing
Date.

ARTICLE XI

INDEMNIFICATION; CURE

Section 11.01 Indemnification by Seller.

(a) Seller shall indemnify, defend and hold Purchaser, its affiliates and its
and their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Purchaser Indemnitees”) harmless from and
shall reimburse the applicable Purchaser Indemnitee for any Losses suffered or
incurred by any Purchaser Indemnitee after the Closing Date which result from:

(i) Any material breach of a representation or warranty by Seller, or
non-fulfillment of any covenant or obligation of Seller, contained in this
Agreement or the Assignment Agreement;

 

40



--------------------------------------------------------------------------------

(ii) Any servicing act or omission of any prior servicer relating to any
Mortgage Loan and any act or omission of any party related to the origination of
any Mortgage Loan;

(iii) Any act, error or omission of Seller in servicing any of the Mortgage
Loans, including improper action or failure to act when required to do so;

(iv) Any exercise of any rights of setoff or other netting arrangements by the
Agency against Seller that results in a decrease in Servicing Agreements
termination payments due to Seller with respect to the Mortgage Loans from the
Agency or in a shortfall of funds to pay the Current Excess Servicing Spread;

(v) Any breach by Seller of the Asset Purchase Agreement; and

(vi) Litigation, proceedings, governmental investigations, orders, injunctions
or decrees resulting from any of the items described in Section 11.01(a)(i) –
(v) above;

provided, however, that the applicable Purchaser Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Seller, which such failure of mitigation shall not relieve Seller
of its indemnification obligations in this Section 11.01 but may affect the
amount of such obligation; and further provided, that any Losses incurred by the
Purchaser Indemnitee pursuant to any attempt to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses shall be reimbursed
by Seller as part of its indemnification obligations in this Section 11.01.
Purchaser shall notify Seller promptly after receiving written notice of the
assertion of any litigation, proceedings, governmental investigations, orders,
injunctions, decrees or any third party claims subject to indemnification under
this Agreement (each, a “Third Party Claim”). Upon receipt of such notice of a
Third Party Claim, Seller shall have the right to assume the defense of such
Third Party Claim using counsel of its choice reasonably satisfactory to the
applicable Purchaser Indemnitee, but may not enter into any settlement without
the prior written consent of the applicable Purchaser Indemnitee, which shall
not be unreasonably withheld. A Purchaser Indemnitee shall have the right to
select separate counsel and to otherwise separately defend itself at its own
expense but shall not consent to the entry of a judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of Seller, which consent shall not be unreasonably withheld. Any
exercise of such rights by a Purchaser Indemnitee shall not relieve Seller of
its obligations and liabilities under this Section 11.01 or any other provision
of this Agreement. With respect to any Third Party Claim subject to
indemnification under this Agreement, the applicable Purchaser Indemnitee shall
be required to cooperate in good faith with Seller to ensure the proper and
adequate defense

 

41



--------------------------------------------------------------------------------

of such Third-Party Claim. For the avoidance of doubt, Seller’s obligations for
Purchaser Indemnitees shall not be limited to funds available in the Third Party
Controlled Current Spread Custodial Account or the Current Spread Reserve
Account.

(b) REIT Requirements. Notwithstanding anything in Section 11.01(a) above, in
the event that counsel or independent accountants for the Protected REIT
determine that there exists a material risk that any amounts due to Purchaser
under ARTICLE XI or Section 12.01(d) hereof would be treated as Nonqualifying
Income upon the payment of such amounts to Purchaser, the amount paid to
Purchaser pursuant to this Agreement in any tax year shall not exceed the
maximum amount that can be paid to Purchaser in such year without causing the
Protected REIT to fail to meet the REIT Requirements for such year, determined
as if the payment of such amount were Nonqualifying Income as determined by such
counsel or independent accountants to the Protected REIT. If the amount payable
for any tax year under the preceding sentence is less than the amount which
Seller would otherwise be obligated to pay to Purchaser pursuant to ARTICLE XI
of this Agreement (the “Expense Amount”), then: (1) Seller shall place the
Expense Amount into an escrow account (the “Expense Escrow Account”) using an
escrow agent and agreement reasonably acceptable to Purchaser and shall not
release any portion thereof to Purchaser, and Purchaser shall not be entitled to
any such amount, unless and until Purchaser delivers to Seller, at the sole
option of the Protected REIT, (i) an opinion (an “Expense Amount Tax Opinion”)
of the Protected REIT’s tax counsel to the effect that such amount, if and to
the extent paid, would not constitute Nonqualifying Income, (ii) a letter (an
“Expense Amount Accountant’s Letter”) from the Protected REIT’s independent
accountants indicating the maximum amount that can be paid at that time to
Purchaser without causing the Protected REIT to fail to meet the REIT
Requirements for any relevant taxable year, or (iii) a private letter ruling
issued by the IRS to the Protected REIT indicating that the receipt of any
Expense Amount hereunder will not cause the Protected REIT to fail to satisfy
the REIT Requirements (a “REIT Qualification Ruling” and, collectively with an
Expense Amount Tax Opinion and an Expense Amount Accountant’s Letter, a “Release
Document”); and (2) pending the delivery of a Release Document by Purchaser to
Seller, Purchaser shall have the right, but not the obligation, to borrow the
Expense Amount from the Escrow Account pursuant to a loan agreement (an
“Indemnity Loan Agreement”) reasonably acceptable to Purchaser that (i) requires
Seller to lend Purchaser immediately available cash proceeds in an amount equal
to the Expense Amount (an “Indemnity Loan”), and (ii) provides for (A) a
commercially reasonable interest rate and commercially reasonable covenants,
taking into account the credit standing and profile of Purchaser or any
guarantor of Purchaser, including the Protected REIT, at the time of such Loan,
and (B) a 15 year maturity with no periodic amortization.

Section 11.02 Indemnification by Purchaser.

Purchaser shall indemnify, defend and hold Seller, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Seller Indemnitees”) harmless from and shall
reimburse the applicable Seller Indemnitee for any Losses suffered or incurred
by any Seller Indemnitee which result from:

(a) Any material breach of a representation or warranty by Purchaser, or
non-fulfillment of any covenant or obligation of Purchaser contained in this
Agreement; and

 

42



--------------------------------------------------------------------------------

(b) Litigation, proceedings, governmental investigations, orders, injunctions or
decrees, the basis for which occurred after the Agreement Date, resulting from
any of the items described in Section 11.02(a) above;

provided, however, that the applicable Seller Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Purchaser, which such failure of mitigation shall not relieve
Purchaser of its indemnification obligations in this Section 11.02 but may
affect the amount of such obligation; and further provided, that any Losses
incurred by the Seller Indemnitee pursuant to any attempt to mitigate any such
losses, damages, deficiencies, claims, causes of action or expenses shall be
reimbursed by Purchaser as part of its indemnification obligations in this
Section 11.02. Seller shall notify Purchaser promptly after receiving written
notice of the assertion of any litigation, proceedings, governmental
investigations, orders, injunctions, decrees or any third party claims subject
to indemnification under this Agreement (each, a “Third Party Claim”). Upon
receipt of such notice of a Third Party Claim, Purchaser shall have the right to
assume the defense of such Third Party Claim using counsel of its choice
reasonably satisfactory to the applicable Seller Indemnitee, but may not enter
into any settlement without the prior written consent of Purchaser, which shall
not be unreasonably withheld. A Seller Indemnitee shall have the right to select
separate counsel and to otherwise separately defend itself but shall not consent
to the entry of a judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld. Any exercise of such rights by a Seller
Indemnitee shall not relieve Purchaser of its obligations and liabilities under
this Section 11.02 or any other provision of this Agreement. With respect to any
Third Party Claim subject to indemnification under this Agreement, the
applicable Seller Indemnitee shall be required to cooperate in good faith with
Purchaser to ensure the proper and adequate defense of such Third-Party Claim.

Section 11.03 Award of Damages.

(a)

(i) In the event that an award of damages or other payments is received by a
Party or a designee of a Party as a result of a claim, judgment, settlement or
arbitration (including payment pursuant to a guaranty of ResCap by any other
Person) of a legal dispute that occurs either on or after the execution of the
Asset Purchase Agreement in connection with the enforcement of the Asset
Purchase Agreement in the event of a breach by ResCap of any representations and
warranties or covenants where such breach had an adverse impact on the value of
the Total Servicing Spread, the Current Excess Servicing Spread Percentage of
that award shall be distributed to Purchaser or its designee and the remainder
of that award shall be distributed to Seller or its designee.

(ii) In the event that an award of damages or other payment is received by a
Party or a designee of a Party as a result of a claim, judgment, settlement or
arbitration (including payment pursuant to a guaranty of ResCap by any other
Person) of a legal dispute that occurs either on or after the execution of the
Asset Purchase Agreement in connection with the enforcement of the Asset
Purchase

 

43



--------------------------------------------------------------------------------

Agreement in the event of a breach by ResCap of any representations and
warranties or covenants where such breach did not have an adverse impact on the
value of the Total Servicing Spread, the entirety of the award shall be
distributed to Seller or its designee.

(b) In the event that a Party or designee of a Party receives an award pursuant
to Sections 11.03(a)(i) or (ii) and some or all of that amount is to be
distributed to the other Party or a designee of the other Party pursuant to
Sections 11.03(a)(i) or (ii), the Party or the Party’s designee in possession of
the applicable amount shall promptly notify the other Party or the other Party’s
designee as to the award’s existence and request that the other Party or other
Party’s designee, as applicable, designate an account to which the amount shall
be remitted. Once the necessary account information has been provided by the
appropriate Party or designee of a Party, the applicable amount shall be
remitted by wire transfer of immediately available federal funds to the account
so designated.

(c) Two Business Days prior to each Distribution Date, the Seller shall, provide
Purchaser with a monthly report of all claims and legal disputes made or pending
with ResCap during the prior month, including the amounts of any claims made or
resolved during such month.

Section 11.04 Other Rights.

The Seller hereby acknowledges that, in addition to its rights under this
Agreement, the Purchaser is entitled to exercise its rights under the related
Owner Consent.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Costs and Expenses.

(a) In addition to the payment of certain enforcement expenses as provided for
in the Priority of Payments, Purchaser shall be responsible for:

(i) the Current Excess Servicing Spread Percentage of (A) the reasonable legal
expenses of Seller’s counsel in connection with the preparation, negotiation and
execution of the Asset Purchase Agreement, solely as they relate to the Total
Servicing Spread and (B) reasonable expenses, including legal expenses, incurred
in obtaining any necessary regulatory approvals of any Governmental Authority in
connection with the execution and delivery of the Transaction Documents, solely
as they relate to the Total Servicing Spread, excluding regulatory approvals
required by Seller in the ordinary course of business; except that in the case
of (A) or (B), Purchaser shall not be responsible for any such expenses that are
paid by ResCap pursuant to the Asset Purchase Agreement or otherwise; and

 

44



--------------------------------------------------------------------------------

(ii) 100% of the legal expenses of SNR Denton US LLP in connection with the
preparation, negotiation, execution and enforcement of Transaction Documents on
behalf of Purchaser.

(b) In addition to the payment of certain enforcement expenses as provided for
in the Priority of Payments, Seller shall be responsible for:

(i) 100% of the legal expenses of Seller’s counsel in connection with the
preparation, negotiation and execution of the Asset Purchase Agreement, other
than those legal expenses paid by Purchaser pursuant to clause (a)(i)(A) above,

(ii) 100% of the expenses incurred in obtaining any necessary regulatory
approvals of any Governmental Authority in connection with the execution and
delivery of the Transaction Documents, other than those expenses paid by
Purchaser pursuant to clause (a)(i)(B) above,

(iii) 100% of the legal expenses of Seller’s counsel in connection with the
preparation, negotiation, execution and enforcement of the Transaction Documents
on behalf of Seller; and

(iv) 100% of expenses related to servicing and principal advances, the financing
of such advances and any similar arrangements under the Servicing Agreements.

(c) With respect to any Cash Deposit required to be made by the Seller pursuant
to the terms of the Asset Purchase Agreement, Purchaser shall be responsible for
$2,462,040 of the such Cash Deposit. If all or any portion of the Cash Deposit
is returned to Seller or the conditions to Purchaser’s obligation to close set
forth in ARTICLE IX are not satisfied as of the Closing Date, Seller shall
promptly pay $2,462,040 to Purchaser within two Business Days after receipt by
Seller or the Closing Date, as applicable.

(d) In the event any Break-Up Fee is paid to Seller pursuant to the terms of the
Asset Purchase Agreement, Seller shall promptly remit $820,680 of such Break-Up
Fee to Purchaser.

(e) Purchaser shall be responsible for 2.96% of the legal expenses incurred by
Seller between the Agreement Date and the Closing Date directly related to the
ResCap bankruptcy proceedings; except that the Purchaser shall not be
responsible for any such expenses that are paid by ResCap pursuant to the Asset
Purchase Agreement or otherwise.

(f) Except as otherwise provided herein, Purchaser and Seller shall each pay the
expenses incurred by it in connection with the transactions contemplated hereby.

Section 12.02 Confidentiality.

Each Party understands that in connection with this transaction, it has been
furnished and will be furnished Non-Public Personal Information and/or
Personally Identifiable Financial

 

45



--------------------------------------------------------------------------------

Information (as those terms are defined in Sections 573.3(n) and (o) of the
Office of Thrift Supervision Regulations on Privacy of Consumer Information
published at 12 C.F.R. Chapter V implementing Title V of the Gramm-Leach-Bliley
Act), and other information regarding the policies and plans of the other Party
and its affiliates that is and has been designated as confidential and
proprietary, and each Party agrees that it will maintain the confidentiality of
such information and will not disclose it to others (except for its affiliates
and its and their respective directors, managers, officers, employees, financing
sources, agents, representatives and advisors), or use it except in connection
with the proposed acquisition contemplated by this Agreement, without the prior
written consent of the Party furnishing such information. Information which is
generally known in the industry concerning a Party or among such Party’s
creditors generally or which has been disclosed to the other Party by third
parties who have a right to do so shall not be deemed confidential or
proprietary information for these purposes. If Purchaser, any of its affiliates
or any officer, director, employee or agent of any of the foregoing is at any
time requested or required to disclose any information supplied to it in
connection with the transactions contemplated hereby, Purchaser agrees to
provide Seller with prompt notice of such request(s) so that Seller may seek an
appropriate protective order and/or waive Purchaser’s compliance with the terms
of this Section 12.02. If Seller, any of its affiliates or any officer,
director, employee or agent of any of the foregoing is at any time requested or
required to disclose any information supplied to it in connection with the
transactions contemplated hereby, Seller agrees to provide Purchaser with prompt
notice of such request(s) so that Purchaser may seek an appropriate protective
order and/or waive Seller’s compliance with the terms of this Section 12.02.
Notwithstanding the terms of this Section 12.02, if, in the absence of a
protective order or the receipt of a waiver hereunder, Purchaser or Seller is
nonetheless, in the opinion of its counsel, compelled to disclose information
concerning the other Party to any tribunal or else stand liable for contempt or
suffer other censure or penalty, Purchaser or Seller may disclose such
information to such tribunal without liability hereunder. If the proposed
acquisition is not consummated, each Party agrees to promptly return to the
other, promptly upon request, all confidential materials, and all copies
thereof, which have been furnished to it in connection with the transactions
contemplated hereby. For the avoidance of doubt, either Party may provide its
shareholders and creditors with a general description of this Agreement and any
related transactions, and, subject to the provisions of this Section 12.02,
information obtained from the reports provided by Seller pursuant to
Section 8.07.

Section 12.03 Broker’s Fees.

Each party hereto represents and warrants to the other that it has made no
agreement to pay any finder’s, agent’s, broker’s or originator’s fee arising out
of or in connection with the subject matter of this Agreement. In the event
Purchaser has entered or enters into an agreement to pay any finder’s, agent’s,
broker’s, advisor’s or originator’s fee arising out of or in connection with the
subject matter of this Agreement, Purchaser shall be solely responsible for all
such fees. The parties hereto shall indemnify and hold each other harmless from
and against any such obligation or liability and any expense incurred in
investigating or defending (including reasonable attorneys’ fees) any claim
based upon the other party’s actions in connection with such obligation.

 

46



--------------------------------------------------------------------------------

Section 12.04 Relationship of Parties.

The Parties intend that the transactions contemplated in the Transaction
Documents constitute arms-length transactions among third parties. Nothing
contained in the Transaction Documents will establish any fiduciary,
partnership, joint venture or similar relationship between or among the Parties
except to the extent otherwise expressly stated therein.

Section 12.05 Survival of Representations and Warranties.

Each party hereto covenants and agrees that the representations and warranties
in this Agreement, and in any document delivered or to be delivered pursuant
hereto, shall survive the Agreement Date.

Section 12.06 Notices.

All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid or by prepaid
overnight delivery service:

 

  (a) If to Purchaser, to:

Fortress Investment Group LLC

1345 Avenue of the Americas

New York, NY 10105

Attn: Brian Sigman

Chief Financial Officer

(212) 479-5343

 

  (b) If to Seller, to:

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Attn: Amar Patel

or to such other address as Purchaser or Seller shall have specified in writing
to the other.

Section 12.07 Waivers.

Either Purchaser or Seller may, by written notice to the other:

(a) Extend the time for the performance of any of the obligations or other
transactions of the other; and

(b) Waive compliance with or performance of any of the terms, conditions,
covenants or obligations required to be complied with or performed by the other
hereunder.

 

47



--------------------------------------------------------------------------------

The waiver by Purchaser or Seller of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

Section 12.08 Entire Agreement; Amendment.

This Agreement and the related Transaction Documents constitute the entire
agreement between the parties with respect to the transactions contemplated
hereby and supersede all prior agreements with respect thereto. This Agreement
may be amended only in a written instrument signed by both Seller and Purchaser.

Section 12.09 Binding Effect.

This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their successors and
assigns, any rights, obligations, remedies or liabilities.

Section 12.10 Headings.

Headings on the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

Section 12.11 Applicable Law.

This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with the laws of the State of New York, except to
the extent preempted by Federal law. This Agreement shall constitute a security
agreement under the laws of the State of New York. In addition to any other
rights available under this Agreement or otherwise available at law or in equity
but subject to the terms hereof, Purchaser shall have all rights and remedies of
a secured party with respect to the Collateral under the laws of the State of
New York and under any other applicable law to enforce the assignments and
security interests contained herein and, in addition, shall have the right,
subject to compliance with any mandatory requirements of applicable law and the
terms of this Agreement, to sell or apply any rights and other interests with
respect to the Collateral assigned or pledged hereby in accordance with the
terms hereof at public and private sale in accordance with the terms of this
Agreement. The parties agree to waive trial by jury in the event of any dispute
under this Agreement.

Section 12.12 Incorporation of Exhibits.

The Exhibits attached hereto shall be incorporated herein and shall be
understood to be a part hereof as though included in the body of this Agreement.

Section 12.13 Counterparts.

This Agreement may be executed in counterparts, each of which, when so executed
and delivered, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.

 

48



--------------------------------------------------------------------------------

Section 12.14 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the rights of the parties hereto.

Section 12.15 Public Announcement.

No public release or statement concerning the subject matter of this Agreement
shall be made by either party without the express written consent and approval
of the other party, except as required by law or stock exchange rule, and
provided that on and after the Agreement Date, either party may provide its
shareholders and creditors with a general description of this Agreement and any
related transactions, and, subject to the provisions of Section 12.02,
information obtained from the reports provided by Seller pursuant to
Section 8.07.

Section 12.16 Assignment.

(a) Seller may not assign, transfer, sell or subcontract all or any part of this
Agreement, any interest herein, or any of the Seller’s interest in the Servicing
Spread Collections, other than the interest in the Total Servicing Spread sold
hereby, without the prior written consent of Purchaser, provided that any
successor to Seller must assume Seller’s obligations under this Agreement.
Purchaser shall have the unrestricted right to further assign, transfer,
deliver, hypothecate, pledge, subdivide or otherwise deal with its rights under
this Agreement on whatever terms Purchaser shall determine without the consent
of Seller; including the right to assign all or any portion of the Current
Excess Servicing Spread and to assign the related rights under this Agreement.
If Purchaser assigns any rights under this Agreement to a third party (a “Third
Party Assignment”), such third party (a “Third Party Assignee”) shall enter into
a new agreement (a “Third Party Current Spread Agreement”) with Seller or
Seller’s assignee that provides such Third Party Assignee with the same rights
with respect to the Current Excess Servicing Spread that Purchaser would have
had under this Agreement if the Third Party Assignment had not occurred.

(b) Seller shall maintain a register on which it enters the name and address of
each holder of the Current Excess Servicing Spread and each holder’s interest in
the Current Excess Servicing Spread (the “Holder Register”) for each transaction
described in Section 12.16(a). The entries in the Holder Register shall be
conclusive absent manifest error, and Seller shall treat each Person whose name
is recorded in the Holder Register as an owner of the Current Excess Servicing
Spread for all purposes of this Agreement notwithstanding any notice to the
contrary.

Section 12.17 Termination.

If all necessary Owner Consents are not received by the Closing Date, or if the
Asset Purchase Agreement is terminated, this Agreement shall be terminated
concurrently therewith, without any further action of either Party. In the event
this agreement is terminated as set forth

 

49



--------------------------------------------------------------------------------

in the prior sentence or in Section 8.13, neither Party shall have any further
obligations to the other Party hereunder except as expressly set forth herein.
If all conditions to Purchaser’s or Seller’s obligations to close set forth in
Article IX and Article X, respectively, are not satisfied on the Closing Date,
Purchaser or Seller, as applicable based on the condition or conditions not
satisfied, may terminate this agreement by written notice to the other party,
and neither party shall have any further obligations to the other party
hereunder, except as expressly set forth herein.

Section 12.18 Third Party Beneficiaries.

This Agreement does not and is not intended to confer any rights or remedies
upon any person or entity other than Purchaser and Seller, except as provided in
Section 11.01 and in Section 11.02, provided that Purchaser and Seller reserve
the right to modify any term of, or terminate, this Agreement, without the
consent of any Purchaser Indemnitee or Seller Indemnitee.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties to this Agreement has caused
this Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.

 

NIC MSR VII LLC Purchaser By:  

/s/ Brian Sigman

Name:   Brian Sigman Title:   Chief Financial Officer

NATIONSTAR MORTGAGE LLC

Seller

By:  

/s/ Amar Patel

Name:   Amar Patel Title:   Executive Vice President

AMENDED AND RESTATED CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT FOR
GNMA MORTGAGE LOANS



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AGREEMENT FOR MORTGAGE LOANS

Subject to, and upon the terms and conditions of the Amended and Restated
Current Excess Servicing Spread Acquisition Agreement for GNMA Mortgage Loans,
dated as of June 28, 2012 (the “Agreement”), by and between Nationstar Mortgage
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Seller”) and NIC MSR VII LLC, a Delaware limited liability company
(together with its successors assigns, the “Purchaser”), as may be amended,
restated, or otherwise modified and in effect from time to time, Seller hereby
assigns, transfers and delivers to Purchaser all of Seller’s right, title and
interest in and to Current Excess Servicing Spread for each of the Mortgage
Loans set forth in Annex A attached hereto and all proceeds thereof, and agrees
that as of the Closing Date, the applicable Mortgage Loan shall be deemed to be
a “Mortgage Loan” for all purposes of the Agreement. Capitalized terms used in
this Assignment Agreement have the meanings given to such terms in, or
incorporated by reference into, the Agreement.

In the event (but only in the event) that the conveyance of the Current Excess
Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Current Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount of the
Purchase Price.

All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by Seller on or prior to the date
hereof have been duly complied with and performed in all material respects.

 

NATIONSTAR MORTGAGE LLC

Seller

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex A

[ATTACH ANNEX A, WHICH MAY BE ON COMPUTER TAPE, COMPACT DISK, OR

MICROFICHE, CONTAINING THE INFORMATION SET FORTH BELOW]

 

(a)   (b)   (c)   (d)   (e)   (f)
(column (d) –
column (e))   (g)
([    ]% of  column
(f)) Closing
Date   Loan # of
Mortgage
Loan   Principal
Balance of
Mortgage
Loan as of the
Closing Date   Servicing
Fee Rate   Base Servicing
Fee Rate   Net Servicing Fee
Rate   Current Excess
Servicing Spread                                                                
       



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE OF MORTGAGE LOANS

[SEPARATELY DELIVERED]



--------------------------------------------------------------------------------

EXHIBIT C

SELLER’S OFFICER’S CERTIFICATE

(To be supplied on the Closing Date)

I,                                         , a [Vice President] of Nationstar
Mortgage LLC (the “Company”), pursuant to Section 9.07 of the Amended and
Restated Current Excess Servicing Spread Acquisition Agreement for GNMA Mortgage
Loans by and between NIC MSR VII LLC and the Company, dated as of June 28, 2012
(the “Agreement”), hereby certify on behalf of the Company that:

(i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof;

(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;

(iii) The conditions set forth in Sections 9.04 and 9.05 of the Agreement have
been satisfied; and

(iv) As of the date hereof, the Company has a Consolidated Tangible Net Worth
(as defined in the Agreement) of at least the sum of (x) $250,000,000 and
(y) 50% of the proceeds from any issuance of equity on or after the date of the
Agreement by the Company, Nationstar Mortgage Holdings Inc. or any of Company’s
consolidated subsidiaries, and the Company (considered together with its
consolidated subsidiaries) is not in default in any indebtedness in excess of
$10,000,000 (individually or in the aggregate).

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[                    ]

 

By:  

 



--------------------------------------------------------------------------------

EXHIBIT D

PURCHASER’S OFFICER’S CERTIFICATE

(To be supplied on the Closing Date)

I,                     , [POSITION] of NIC MSR LLC, the sole member of NIC MSR
VII LLC (the “Company”), pursuant to Section 10.05 of the Amended and Restated
Current Excess Servicing Spread Acquisition Agreement for GNMA Mortgage Loans by
and between the Company and Nationstar Mortgage LLC, dated as of June 28, 2012
(the “Agreement”), hereby certify on behalf of the Company that:

(i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof; and

(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
and

(iii) All conditions set forth in Section 10.04 have been satisfied.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[                    ].

 

NIC MSR VII LLC By: NIC MSR LLC, as member By:  

 



--------------------------------------------------------------------------------

EXHIBIT E

LOCATION OF CREDIT FILES

350 Highland Drive

Lewisville, Texas 75067



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUMMARY REMITTANCE REPORT

[DELIVERED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DELINQUENCY REPORT

[DELIVERED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DISBURSEMENT REPORT

[DELIVERED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT I

SELLER JURISDICTIONS AND RECORDING OFFICES

Chief Executive Office:

350 Highland Drive

Lewisville, Texas 75067

Recording Office:

Secretary of State, State of Delaware